UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam Emerging Markets Equity Fund The fund's portfolio 11/30/11 (Unaudited) COMMON STOCKS (96.1%) (a) Shares Value Aerospace and defense (0.9%) Embraer SA ADR (Brazil) 13,405 $342,096 Airlines (0.6%) Cebu Air, Inc. (Philippines) 151,840 249,414 Auto components (2.0%) Apollo Tyres, Ltd. (India) 224,561 288,682 Hyundai Mobis (South Korea) 1,787 494,611 Automobiles (1.4%) Kia Motors Corp. (South Korea) 8,769 556,336 Beverages (0.9%) Synergy Co. (Russia) (NON) 16,594 337,399 Capital markets (0.5%) Yuanta Financial Holding Co., Ltd. (Taiwan) 398,774 199,989 Chemicals (0.9%) Formosa Chemicals & Fibre Corp. (Taiwan) 60,000 157,294 OCI Co., Ltd. (South Korea) 984 206,676 Commercial banks (23.8%) Agricultural Bank of China, Ltd. (China) 1,247,000 536,052 Banco Bradesco SA ADR (Brazil) 79,378 1,309,737 Bank Mandiri Persero Tbk PT (Indonesia) 359,500 263,272 China Construction Bank Corp. (China) 2,132,000 1,520,177 Industrial and Commercial Bank of China, Ltd. (China) 2,139,000 1,268,486 Industrial Bank of Korea (IBK) (South Korea) 40,700 543,355 Itau Unibanco Holding SA ADR (Preference) (Brazil) 56,902 1,012,856 Kasikornbank PCL NVDR (Thailand) 98,300 378,206 KB Financial Group, Inc. (South Korea) 19,381 674,429 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 423,500 313,559 Sberbank of Russia ADR (Russia) (NON) 122,288 1,493,782 Commercial services and supplies (0.6%) KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 6,600 213,674 Communications equipment (0.6%) HTC Corp. (Taiwan) 8,000 131,564 Wistron NeWeb Corp. (Taiwan) 62,348 118,416 Computers and peripherals (0.7%) Lenovo Group, Ltd. (China) 400,000 286,652 Construction and engineering (2.6%) Daelim Industrial Co., Ltd. (South Korea) 5,152 455,316 KEPCO Engineering & Construction Co., Inc. (South Korea) 4,111 321,598 Samsung Engineering Co., Ltd. (South Korea) 1,176 244,215 Construction materials (4.0%) Asia Cement Corp. (Taiwan) 201,000 222,363 BBMG Corp. (China) 324,000 248,634 China National Building Material Co., Ltd. (China) 366,000 444,157 China Shanshui Cement Group, Ltd. (China) 414,000 305,229 Siam Cement PCL NVDR (Thailand) 34,100 353,200 Diversified financial services (0.9%) African Bank Investments, Ltd. (South Africa) 83,077 356,764 Electrical equipment (0.6%) Harbin Electric Co., Ltd. (China) 230,000 229,020 Electronic equipment, instruments, and components (3.7%) Hollysys Automation Technologies, Ltd. (China) (NON) 36,698 324,777 Hon Hai Precision Industry Co., Ltd. (Taiwan) 230,072 624,535 Tripod Technology Corp. (Taiwan) 93,900 214,972 Unimicron Technology Corp. (Taiwan) 270,000 297,125 Energy equipment and services (0.8%) Eurasia Drilling Co., Ltd. GDR (Russia) 12,159 318,776 Food products (1.0%) Zhongpin, Inc. (China) (NON) 42,096 396,544 Hotels, restaurants, and leisure (2.2%) Genting Bhd (Malaysia) 141,800 498,141 Home Inns & Hotels Management, Inc. ADR (China) (NON) 11,700 363,402 Household durables (4.2%) PDG Realty SA Empreendimentos e Participacoes (Brazil) 214,554 797,303 Rossi Residencial SA (Brazil) 96,588 532,520 Skyworth Digital Holdings, Ltd. (China) 774,000 314,001 Independent power producers and energy traders (0.6%) China WindPower Group, Ltd. (China) (NON) 5,020,000 219,814 Internet software and services (1.2%) Tencent Holdings, Ltd. (China) 24,000 468,766 Machinery (1.6%) China National Materials Co., Ltd. (China) 887,000 358,872 Samsung Heavy Industries Co., Ltd. (South Korea) 9,990 280,321 Media (0.7%) Media Nusantara Citra Tbk PT (Indonesia) 2,174,000 274,351 Metals and mining (6.0%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 8,002 316,879 Gold Fields, Ltd. (South Africa) 17,268 290,536 New World Resources PLC Class A (Czech Republic) 21,540 154,305 Sterlite Industries (India), Ltd. (India) 69,456 136,625 Sterlite Industries (India), Ltd. ADR (India) 21,080 169,905 Vale SA ADR (Brazil) 31,233 726,167 Vale SA ADR (Preference) (Brazil) 26,014 568,926 Multiline retail (1.1%) Hyundai Department Store Co., Ltd. (South Korea) 1,336 195,973 PCD Stores Group, Ltd. (China) 1,478,000 244,442 Oil, gas, and consumable fuels (15.5%) CNOOC, Ltd. (China) 213,000 410,807 Gazprom OAO ADR (Russia) 112,657 1,305,222 Gazprom OAO ADR (Russia) 7,564 86,986 Lukoil OAO ADR (Russia) 18,688 1,054,370 OGX Petroleo e Gas Participacoes SA (Brazil) (NON) 94,470 729,284 Pacific Rubiales Energy Corp. (Colombia) 16,100 344,323 Petroleo Brasileiro SA ADR (Brazil) 17,773 479,693 Petroleo Brasileiro SA ADR (Preference) (Brazil) 25,006 626,900 PT Adaro Energy Tbk (Indonesia) 1,067,500 232,810 Sasol, Ltd. (South Africa) 16,577 793,969 Real estate management and development (4.2%) BR Malls Participacoes SA (Brazil) 76,171 771,251 C C Land Holdings, Ltd. (China) 1,044,000 228,593 China Overseas Land & Investment, Ltd. (China) 114,000 200,972 Guangzhou R&F Properties Co., Ltd. (China) 323,600 264,958 LSR Group OJSC GDR (Russia) 36,024 155,677 Semiconductors and semiconductor equipment (6.2%) Samsung Electronics Co., Ltd. (South Korea) 2,415 2,192,503 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 83,889 211,255 Software (0.7%) Perfect World Co., Ltd. ADR (China) (NON) 25,524 266,726 Specialty retail (1.1%) Cia Hering (Brazil) 11,800 249,918 Lewis Group, Ltd. (South Africa) 18,899 183,697 Thrifts and mortgage finance (1.2%) LIC Housing Finance, Ltd. (India) 102,836 448,217 Wireless telecommunication services (3.1%) Bharti Airtel, Ltd. (India) 30,448 227,170 China Mobile, Ltd. (China) 71,000 699,895 Empresa Nacional de Telecomunicaciones SA (ENTEL) (Chile) 13,326 266,132 Total common stocks (cost $43,424,425) INVESTMENT COMPANIES (0.9%) (a) Shares Value Vanguard MSCI Emerging Markets ETF 8,925 $364,140 Total investment Companies (cost $393,069) SHORT-TERM INVESTMENTS (2.7%) (a) Shares Value Putnam Money Market Liquidity Fund 0.10% (e) 1,060,232 $1,060,232 Total short-term investments (cost $1,060,232) TOTAL INVESTMENTS Total investments (cost $44,877,726) (b) Key to holding's abbreviations ADR American Depository Receipts ETF Exchange Traded Fund GDR Global Depository Receipts NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $39,113,252. (b) The aggregate identified cost on a tax basis is $45,067,240, resulting in gross unrealized appreciation and depreciation of $2,017,653 and $8,064,005, respectively, or net unrealized depreciation of $6,046,352. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $183 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $3,476,391 and $2,437,040, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 24.5% Brazil 20.8 South Korea 16.3 Russia 12.2 Taiwan 5.6 South Africa 4.2 United States 3.7 Indonesia 3.6 India 3.3 Thailand 1.9 Malaysia 1.3 Colombia 0.9 Chile 0.7 Philippines 0.6 Czech Republic 0.4 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $1,943,143 $3,050,234 $— Consumer staples 733,943 — — Energy 2,267,186 4,115,954 — Financials 3,093,844 8,846,488 — Industrials 342,096 2,352,430 — Information technology 591,503 4,545,788 — Materials 1,781,877 2,519,019 — Telecommunication services 266,132 927,065 — Utilities — 219,814 — Total common stocks — Investment companies 364,140 — — Short-term investments 1,060,232 — — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 29, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 11/30/11 (Unaudited) SENIOR LOANS (81.9%) (a) (c) Principal amount Value Advertising and marketing services (1.1%) Affinion Group, Inc. bank term loan FRN 5s, 2016 $2,955,038 $2,666,922 Getty Images, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 2,206,550 2,207,929 Automotive (1.3%) Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 3,990,000 3,658,830 Federal Mogul Corp. bank term loan FRN Ser. B, 2.176s, 2014 1,505,653 1,389,906 Federal Mogul Corp. bank term loan FRN Ser. C, 2.169s, 2015 768,190 709,136 Basic materials (4.8%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 3,117,188 2,976,914 Fairmount Minerals, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2017 2,790,000 2,779,538 Hexion Specialty Chemicals BV bank term loan FRN Ser. C2, 4 1/8s, 2015 (Netherlands) 290,098 276,560 Hexion Specialty Chemicals, Inc. bank term loan FRN Ser. C1, 4s, 2015 679,871 648,144 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 806,205 809,228 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7.501s, 2013 777,385 780,301 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 3,044,700 2,922,912 Norit NV bank term loan FRN 6 3/4s, 2017 (Netherlands) 3,000,000 2,962,500 Novelis, Inc. bank term loan FRN Ser. B, 3 3/4s, 2017 1,136,413 1,116,051 Omnova Solutions, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 1,227,550 1,206,068 Styron Corp. bank term loan FRN 6s, 2017 2,563,750 2,193,075 Tronox Worldwide bank term loan FRN Ser. B, 7s, 2015 2,481,250 2,478,148 Biotechnology (1.1%) Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,835,000 1,807,475 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 2,992,500 2,902,725 Broadcasting (4.4%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.889s, 2016 6,926,403 5,151,507 Cumulus Media, Inc. bank term loan FRN 5 3/4s, 2018 2,400,000 2,334,000 Entercom Radio, LLC. bank term loan FRN Ser. B, 6 1/4s, 2018 3,000,000 2,986,251 Gray Television, Inc. bank term loan FRN Ser. B, 3.74s, 2014 2,878,484 2,814,918 Radio One, Inc. bank term loan FRN Ser. B, 7 1/2s, 2016 1,492,500 1,376,831 Univision Communications, Inc. bank term loan FRN 4.489s, 2017 5,656,788 5,061,060 Building materials (1.2%) Goodman Global, Inc. bank term loan FRN 9s, 2017 898,364 900,048 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 990,526 986,811 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 3,567,075 3,464,522 Capital goods (5.2%) Autoparts Holdings, Ltd. bank term loan FRN 10 1/2s, 2018 (New Zealand) 1,000,000 960,000 Autoparts Holdings, Ltd. bank term loan FRN 6 1/2s, 2017 (New Zealand) 1,000,000 1,001,250 Colfax, Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 2,000,000 1,980,000 Hawker Beechcraft Notes Co. bank term loan FRN Ser. B, 2.369s, 2014 1,694,868 1,256,624 Hawker Beechcraft Notes Co. bank term loan FRN Ser. C, 0.269s, 2014 104,673 77,608 Husky Injection Molding Systems, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (Canada) 2,992,500 2,972,549 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 4 1/4s, 2017 2,992,500 2,943,872 Reynolds Group Holdings, Inc, bank term loan FRN Ser. C, 6 1/2s, 2018 1,875,000 1,842,188 Reynolds Group Holdings, Inc. bank term loan FRN Ser. E, 6 1/2s, 2018 3,482,500 3,395,438 Sensus USA, Inc. bank term loan FRN 8 1/2s, 2018 1,000,000 977,500 Sequa Corp. bank term loan FRN 6 1/4s, 2014 1,000,000 995,000 SRAM Corp. bank term loan FRN 8 1/2s, 2018 1,380,000 1,380,000 SRAM Corp. bank term loan FRN 4.78s, 2018 544,624 539,177 Tenneco, Inc. bank term loan FRN Ser. B, 4.739s, 2016 1,975,000 1,975,000 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 1,000,000 1,000,000 Commercial and consumer services (5.0%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,905,600 1,891,308 Compucom Systems, Inc. bank term loan FRN 3.74s, 2014 1,072,725 1,019,088 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 4,336,966 4,257,005 MoneyGram International, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 1,743,590 1,713,077 Orbitz Worldwide, Inc. bank term loan FRN Ser. B, 3.266s, 2014 2,509,075 2,146,514 Sabre, Inc. bank term loan FRN 2.243s, 2014 4,147,067 3,394,374 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.76s, 2014 4,512,416 4,264,233 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.74s, 2014 449,574 424,847 Travelport, LLC bank term loan FRN Ser. B, 4.869s, 2015 2,996,292 2,546,848 Travelport, LLC bank term loan FRN Ser. S, 4.869s, 2015 674,231 573,097 Communication services (6.4%) AMC Networks, Inc. bank term loan FRN Ser. B, 4s, 2018 1,995,000 1,973,388 Asurion Corp. bank term loan FRN 9s, 2019 1,500,000 1,444,688 Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 1,431,818 1,377,230 CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.739s, 2014 1,000,000 957,500 Charter Communications, Inc. bank term loan FRN Ser. C, 3.62s, 2016 2,570,268 2,547,778 Intelsat Jackson Holdings SA bank term loan FRN 3.246s, 2014 (Luxembourg) 2,125,000 2,013,438 Intelsat Jackson Holdings, Ltd. bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 2,982,506 2,949,699 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 5 3/4s, 2018 2,670,000 2,583,225 Level 3 Financing, Inc. bank term loan FRN Ser. B3, 5 3/4s, 2018 1,500,000 1,451,250 MCC Georgia, LLC bank term loan FRN Ser. F, 4 1/2s, 2017 2,962,500 2,878,563 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 3,354,380 3,257,941 SBA Communications Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 2,992,500 2,958,834 US Telepacific Corp. bank term loan FRN 5 3/4s, 2017 2,239,910 2,099,915 Consumer (0.4%) Visant Corp. bank term loan FRN 5 1/4s, 2016 1,985,000 1,851,013 Consumer cyclicals (1.5%) Aramark Corp. bank term loan FRN Ser. B2, 3.619s, 2016 1,726,477 1,680,726 Aramark Corp. bank term loan FRN Ser. C, 0.089s, 2016 113,542 110,533 Caesars Entertainment Corp. bank term loan FRN Ser. B, 9 1/4s, 2017 1,580,000 1,526,289 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B1, 3.253s, 2015 815,003 690,461 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.247s, 2015 3,000,000 2,543,571 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 230,888 227,039 Consumer staples (8.2%) Amscan Holdings, Inc. bank term loan FRN 6 3/4s, 2017 2,932,594 2,921,597 Avis Budget Group, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 500,000 500,782 BJ's Wholesale Club, Inc. bank term loan FRN 10s, 2018 2,000,000 1,996,876 BJ's Wholesale Club, Inc. bank term loan FRN 7s, 2018 1,000,000 1,000,000 Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 2,697,081 2,669,269 Claire's Stores, Inc. bank term loan FRN 2.991s, 2014 4,421,859 3,799,641 Dave & Buster's, Inc. bank term loan FRN Ser. B, 5 1/2s, 2016 1,396,113 1,382,152 Dean Foods Co. bank term loan FRN Ser. A1, 3.24s, 2014 779,221 757,305 Dean Foods Co. bank term loan FRN Ser. B2, 3.449s, 2017 1,466,729 1,419,977 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 3,351,600 3,175,641 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,427,980 1,414,890 Huish Detergents, Inc. bank term loan FRN 4.49s, 2014 1,375,000 1,167,031 Prestige Brands, Inc. bank term loan FRN 4 3/4s, 2016 1,444,072 1,440,462 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 3,301,725 3,262,517 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 918,461 Rite Aid Corp. bank term loan FRN Ser. B, 1.99s, 2014 1,474,589 1,387,957 Spectrum Brands, Inc. bank term loan FRN 5s, 2016 3,089,627 3,088,082 US Foodservice bank term loan FRN Ser. B, 5 3/4s, 2017 2,985,000 2,843,213 West Corp. bank term loan FRN Ser. B5, 4.567s, 2016 1,412,758 1,396,275 Energy (2.0%) Buffalo Gulf Coast Terminals bank term loan FRN 7 1/2s, 2017 2,000,000 2,000,000 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 2,337,204 2,298,250 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 1,282,825 1,247,012 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 3,580,000 3,537,488 Entertainment (0.5%) Revel Entertainment, LLC bank term loan FRN Ser. B, 9s, 2017 950,000 844,075 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 1,460,974 1,456,712 Financials (3.7%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 3,820,000 3,326,582 CB Richard Ellis Services, Inc. bank term loan FRN Ser. C, 3.489s, 2018 1,995,000 1,940,138 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 1,806,262 1,802,875 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 643,860 637,421 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 2,550,000 2,448,000 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.819s, 2017 3,004,969 2,849,086 Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.319s, 2014 1,390,711 1,315,091 Ocwen Financial Corp. bank term loan FRN Ser. B, 7 3/4s, 2016 2,340,000 2,322,450 Gaming and lottery (3.7%) Ameristar Casinos, Inc. bank term loan FRN Ser. B, 4s, 2018 1,982,519 1,975,084 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.739s, 2015 3,128,125 2,940,438 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 3,416,803 3,386,906 Chester Downs & Marina, LLC bank term loan FRN 12 3/8s, 2016 850,000 850,000 Chester Downs & Marina, LLC bank term loan FRN 12 3/8s, 2016 235,938 236,527 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.24s, 2014 (PIK) 1,369,985 1,095,988 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.24s, 2014 (PIK) 779,847 623,878 Green Valley Ranch Resort bank term loan FRN 6 1/4s, 2016 1,948,488 1,833,202 Harrah's Operating Co., Inc. bank term loan FRN Ser. B3, 3.254s, 2015 1,404,424 1,191,419 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 2,262,900 2,250,642 Health care (0.8%) Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 3,375,000 3,353,906 Health-care services (5.7%) Ardent Medical Services, Inc. bank term loan FRN 6 1/2s, 2015 2,819,500 2,749,013 Community Health Systems, Inc. bank term loan FRN Ser. B, 2.569s, 2014 2,853,591 2,750,861 Community Health Systems, Inc. bank term loan FRN Ser. DD, 2.569s, 2014 146,409 141,139 DaVita, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 2,481,250 2,458,504 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 2,985,000 2,884,256 HCA, Inc. bank term loan FRN Ser. B3, 3.619s, 2018 2,672,010 2,527,834 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 2,273,575 2,193,052 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 1,496,250 1,391,513 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 3,512,538 3,310,567 United Surgical Partners International, Inc. bank term loan FRN 2.24s, 2014 1,062,611 1,024,091 Universal Health Services, Inc. bank term loan FRN Ser. B, 4s, 2016 991,864 980,210 Vanguard Health Systems, Inc. bank term loan FRN 5s, 2016 2,955,280 2,912,429 Homebuilding (0.9%) Realogy Corp. bank term loan FRN 4.436s, 2013 391,261 358,200 Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 1,000,000 977,500 Realogy Corp. bank term loan FRN Ser. B, 4.522s, 2016 2,089,768 1,842,914 Realogy Corp. bank term loan FRN Ser. B, 3.272s, 2013 883,683 809,012 Lodging/Tourism (0.2%) MGM Mirage bank term loan FRN Ser. E, 7s, 2014 987,957 958,730 Media (1.3%) Nielsen Finance LLC bank term loan FRN Ser. A, 2.242s, 2013 45,193 44,409 Nielsen Finance LLC bank term loan FRN Ser. C, 3.492s, 2016 2,287,261 2,248,377 Nielsen Finance LLC/Nielsen Finance Co. bank term loan FRN Ser. B, 3.992s, 2016 1,400,265 1,363,508 TWCC Holding Corp. bank term loan FRN Ser. B, 4 1/4s, 2017 1,990,000 1,977,976 Medical technology (2.6%) Alliance Healthcare Services, Inc. bank term loan FRN 7 1/4s, 2016 1,856,304 1,652,111 Biomet, Inc. bank term loan FRN Ser. B, 3.313s, 2015 1,844,223 1,778,753 ConvaTec, Inc. bank term loan FRN Ser. B, 5 3/4s, 2016 2,977,500 2,908,026 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 2,069,813 2,064,638 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 3,315,000 3,328,986 Pharmaceuticals (0.5%) Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 2,000,000 2,000,000 Publishing (2.0%) Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 3,064,196 2,576,799 Cenveo Corp. bank term loan FRN Ser. B, 6 1/4s, 2016 1,588,000 1,556,240 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 839,352 482,627 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.49s, 2014 172,985 38,165 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.24s, 2014 2,011,036 443,685 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.24s, 2014 750,387 165,554 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 145,882 54,949 Supermedia, Inc. bank term loan FRN 11s, 2015 2,370,143 1,074,794 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) (NON) 4,264,063 2,613,073 Retail (7.2%) Academy, Ltd. bank term loan FRN 6s, 2018 2,000,000 1,965,000 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 3,421,688 3,329,196 Dollar General Corp. bank term loan FRN Ser. B1, 2.991s, 2014 2,475,717 2,470,147 Gymboree Corp. bank term loan FRN 5s, 2018 3,473,750 3,110,743 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 3,980,000 3,631,750 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,371,393 1,314,823 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.617s, 2013 3,025,452 2,935,206 National Bedding Co., LLC bank term loan FRN Ser. B, 3 7/8s, 2013 1,388,938 1,373,312 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 2,382,000 2,347,016 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 3,968,000 3,814,240 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 2,970,000 2,871,990 Toys “R” Us, Inc. bank term loan FRN Ser. B, 6s, 2016 2,962,500 2,925,469 Technology (6.4%) Avaya, Inc. bank term loan FRN Ser. B3, 4.814s, 2017 5,514,468 4,862,382 Ceridian Corp. bank term loan FRN 3.239s, 2014 2,467,886 2,189,015 Eagle Parent, Inc. bank term loan FRN 5s, 2018 1,399,500 1,321,362 Fidelity National Information Services, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 1,975,000 1,975,000 First Data Corp. bank term loan FRN 4.235s, 2018 5,990,668 4,984,236 First Data Corp. bank term loan FRN Ser. B1, 2.985s, 2014 385,978 340,625 First Data Corp. bank term loan FRN Ser. B3, 2.985s, 2014 155,772 137,566 Freescale Semiconductor, Inc. bank term loan FRN 4.489s, 2016 4,275,675 4,040,513 Nxp Funding, LLC. bank term loan FRN Ser. A2, 5 1/2s, 2017 (Netherlands) 1,000,000 959,375 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 3.9s, 2016 3,432,521 3,329,546 Syniverse Holdings, Inc. bank term loan FRN 5 1/4s, 2017 1,985,000 1,974,456 Telecordia Technologies, Inc. bank term loan FRN 6 3/4s, 2016 2,274,062 2,251,321 Transportation (0.8%) Swift Transportation Co., LLC bank term loan FRN 6s, 2016 3,493,042 3,466,844 Utilities and power (3.0%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 1,990,000 1,966,992 Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 1,000,000 1,003,000 Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 1,000,000 996,250 GenOn Energy, Inc. bank term loan FRN Ser. B, 6s, 2017 2,970,000 2,963,813 New Devlopment Holdings, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 1,194,000 1,153,889 NRG Energy, Inc. bank term loan FRN Ser. B, 4s, 2018 1,995,000 1,977,901 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.758s, 2017 5,330,362 3,471,398 Total senior loans (cost $380,884,603) CORPORATE BONDS AND NOTES (14.2%) (a) Principal amount Value Basic materials (1.7%) FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) $1,000,000 $965,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.957s, 2014 850,000 726,750 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,000,000 992,500 Lyondell Chemical Co. company guaranty sr. sec. loans 8s, 2017 135,000 146,475 Lyondell Chemical Co. sr. notes 11s, 2018 996,682 1,073,925 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 1,000,000 1,050,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 700,000 724,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 500,000 505,000 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.179s, 2014 1,000,000 630,000 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 734,000 748,680 Capital goods (1.5%) American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 1,000,000 970,000 Berry Plastics Corp. company guaranty sr. notes FRN 5.153s, 2015 4,000,000 3,920,000 Ryerson Tull, Inc. company guaranty sr. notes FRN 7.804s, 2014 1,000,000 910,000 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 725,000 746,750 Communication services (2.6%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 750,000 735,000 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 1,167,000 1,162,624 Crown Castle International Corp. sr. unsec. notes 9s, 2015 500,000 541,250 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,140,000 1,262,550 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 1,000,000 992,500 iPCS, Inc. company guaranty sr. notes FRN 2.554s, 2013 1,440,000 1,310,400 Kabel BW ERST Beteiligu 144A company guaranty sr. notes FRN 5.778s, 2018 (Germany) EUR 1,250,000 1,617,863 Level 3 Financing, Inc. 144A company guaranty FRN 4.202s, 2015 $1,000,000 893,750 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 1,750,000 1,540,000 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 1,000,000 1,070,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 500,000 528,750 Consumer cyclicals (3.3%) AMC Entertainment, Inc. sr. sub. notes 8s, 2014 750,000 725,625 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 1,160,000 1,160,000 Aramark Corp. company guaranty sr. unsec. notes FRN 3.929s, 2015 1,000,000 942,500 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 500,000 520,000 DISH DBS Corp. company guaranty 6 5/8s, 2014 750,000 777,188 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 1,097,000 1,173,790 Ford Motor Credit Corp. sr. unsec. notes 12s, 2015 2,000,000 2,434,020 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 3.77s, 2014 1,045,000 1,039,775 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 1,000,000 1,040,000 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 500,000 546,250 MGM Resorts International sr. notes 10 3/8s, 2014 750,000 840,000 Nielsen Finance, LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 652,000 743,280 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,000,000 1,006,250 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,042,500 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 500,000 565,000 Consumer staples (0.6%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. FRN 2.957s, 2014 1,000,000 915,000 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 1,000,000 1,110,000 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 500,000 556,250 Energy (1.7%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 500,000 500,000 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 1,000,000 1,125,000 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 850,000 913,750 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 1,000,000 1,010,000 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 1,000,000 1,072,500 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 750,000 802,500 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 3.997s, 2014 1,425,000 1,383,218 Whiting Petroleum Corp. company guaranty 7s, 2014 500,000 530,000 Financials (1.3%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2014 1,000,000 950,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.526s, 2014 1,000,000 870,465 CIT Group, Inc. 144A company guaranty notes 5 1/4s, 2014 750,000 735,000 Citigroup, Inc. sub. notes 5s, 2014 750,000 750,366 Goldman Sachs Group LP sr. unsec. notes FRN 1.435s, 2014 1,500,000 1,432,109 Springleaf Finance Corp. sr. unsec. notes FRN Ser. MTN, 0.597s, 2011 1,000,000 998,894 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.332s, 2014 190,000 171,950 Health care (0.5%) Health Management Associates, Inc. sr. notes 6 1/8s, 2016 500,000 508,750 Select Medical Holdings Corp. sr. unsec. notes FRN 6.267s, 2015 1,000,000 855,000 Tenet Healthcare Corp. sr. unsec. notes 7 3/8s, 2013 1,000,000 1,022,500 Technology (0.2%) L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 1,000,000 1,021,250 Utilities and power (0.8%) AES Corp. (The) sr. unsec. unsub. notes 7 3/4s, 2014 750,000 796,875 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,500,000 1,410,000 GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 1,240,000 1,233,800 Total corporate bonds and notes (cost $64,411,204) COMMON STOCKS (0.0%) (a) Shares Value Harry & David Holdings, Inc. (F) 305 $22,875 Total common stocks (cost $500,000) SHORT-TERM INVESTMENTS (2.9%) (a) Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.092% to 0.096%, August 23, 2012 (SEGSF) $202,000 $201,856 U.S. Treasury Bills with an effective yield of 0.088%, May 3, 2012 (SEGSF) 79,000 78,970 U.S. Treasury Bills with an effective yield of 0.066%, June 28, 2012 (SEGSF) 120,000 119,954 U.S. Treasury Bills zero %, February 9, 2012 (i) 121,000 121,000 Putnam Money Market Liquidity Fund 0.10% (e) 12,563,720 12,563,720 Total short-term investments (cost $13,085,500) TOTAL INVESTMENTS Total investments (cost $458,881,307) (b) FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $6,882,607) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Euro Sell 12/21/11 $4,190,044 $4,276,859 $86,815 Royal Bank of Scotland PLC (The) Euro Buy 12/21/11 807,396 818,260 (10,864) State Street Bank and Trust Co. Euro Buy 12/21/11 151,051 158,008 (6,957) UBS AG Canadian Dollar Buy 12/21/11 2,450 2,461 (11) Euro Buy 12/21/11 1,548,135 1,593,516 (45,381) Westpac Banking Corp. Canadian Dollar Buy 12/21/11 34,597 33,503 1,094 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank, N.A. DJ LCDX NA Series 16 Version 1 Index — $(7,500) $2,970,000 6/20/16 (250 bp) $(109,253) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at November 30, 2011. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations EUR Euro Key to holding's abbreviations FRN Floating Rate Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $444,963,219. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (b) The aggregate identified cost on a tax basis is $459,295,027, resulting in gross unrealized appreciation and depreciation of $2,976,368 and $21,547,241, respectively, or net unrealized depreciation of $18,570,873. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $17,115 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $237,782,280 and $286,952,132, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $3,051,975 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $7,500,000 on forward currency contracts for the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $164,966 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $99,974. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer staples $— $— $22,875 Total common stocks — — Corporate bonds and notes — 62,995,622 — Senior loans — 364,620,157 — Short-term investments 12,563,720 521,780 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Credit default contracts $— $(101,753) $— Forward currency contracts — 24,696 — Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $— $101,753 Foreign exchange contracts 87,909 63,213 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam Global Consumer Fund The fund's portfolio 11/30/11 (Unaudited) COMMON STOCKS (96.6%) (a) Shares Value Airlines (1.4%) Delta Air Lines, Inc. (NON) 14,660 $119,039 United Continental Holdings, Inc. (NON) (S) 5,470 98,296 Auto components (0.9%) Valeo SA (France) 3,225 142,237 Automobiles (7.1%) Fiat SpA (Italy) (S) 21,785 112,127 Ford Motor Co. (NON) 12,460 132,076 General Motors Co. (NON) 3,810 81,115 Nissan Motor Co., Ltd. (Japan) 41,500 380,997 Porsche Automobil Holding SE (Preference) (Germany) 2,135 129,886 Toyota Motor Corp. (Japan) 7,100 233,518 Beverages (10.4%) Anheuser-Busch InBev NV (Belgium) 7,926 474,113 Beam, Inc. 2,900 152,308 Carlsberg A/S Class B (Denmark) 1,927 141,504 Coca-Cola Co. (The) 2,510 168,747 Coca-Cola Enterprises, Inc. 12,820 334,858 Diageo PLC (United Kingdom) 13,315 284,827 Building products (1.0%) Fortune Brands Home & Security, Inc. (NON) 9,204 153,523 Chemicals (0.8%) Monsanto Co. 1,600 117,520 Commercial services and supplies (1.0%) Edenred (France) 5,355 142,819 Diversified consumer services (0.9%) Apollo Group, Inc. Class A (NON) 2,730 132,350 Food and staples retail (4.1%) Jeronimo Martins, SGPS, SA (Portugal) 10,830 197,689 Lawson, Inc. (Japan) 2,600 154,210 WM Morrison Supermarkets PLC (United Kingdom) 53,326 270,307 Food products (8.8%) BRF - Brasil Foods SA (Brazil) 3,000 58,562 Danone (France) 5,222 345,384 Kerry Group PLC Class A (Ireland) 7,610 284,896 Mead Johnson Nutrition Co. Class A 1,870 140,923 Nestle SA (Switzerland) 5,520 309,687 Toyo Suisan Kaisha, Ltd. (Japan) 3,000 73,690 Zhongpin, Inc. (China) (NON) 12,000 113,040 Hotels, restaurants, and leisure (6.7%) Arcos Dorados Holdings, Inc. Class A (Argentina) 11,770 257,998 Asia Entertainment & Resources, Ltd. (Hong Kong) (S) 27,110 169,438 Compass Group PLC (United Kingdom) 26,439 244,996 Home Inns & Hotels Management, Inc. ADR (China) (NON) 2,850 88,521 Wyndham Worldwide Corp. 6,928 245,598 Household durables (0.6%) Sharp Corp. (Japan) 9,000 92,042 Household products (7.2%) Colgate-Palmolive Co. 3,110 284,565 Henkel AG & Co. KGaA (Preference) (Germany) 3,039 180,416 Procter & Gamble Co. (The) 9,469 611,413 Internet and catalog retail (2.4%) Priceline.com, Inc. (NON) 580 281,816 Rakuten, Inc. (Japan) 80 85,635 Internet software and services (0.4%) Tencent Holdings, Ltd. (China) 2,900 56,643 Leisure equipment and products (1.6%) Hasbro, Inc. 6,560 234,914 Machinery (1.5%) Stanley Black & Decker, Inc. 3,500 229,005 Media (10.1%) British Sky Broadcasting Group PLC (United Kingdom) 15,201 183,499 Interpublic Group of Companies, Inc. (The) 26,120 245,006 Kabel Deutschland Holding AG (Germany) (NON) 4 222 Pearson PLC (United Kingdom) 15,091 273,810 Perform Group PLC (United Kingdom) (NON) 27,412 91,348 Time Warner, Inc. 7,620 265,328 Trinity Mirror PLC (United Kingdom) (NON) 212,308 160,043 WPP PLC (Ireland) 28,707 301,125 Multiline retail (4.0%) Dollar General Corp. (NON) 4,570 185,405 Target Corp. 8,020 422,654 Real estate management and development (2.2%) BR Malls Participacoes SA (Brazil) 14,300 144,791 Daito Trust Construction Co., Ltd. (Japan) 2,000 178,490 Road and rail (1.0%) Hertz Global Holdings, Inc. (NON) 12,800 144,768 Software (0.2%) Perfect World Co., Ltd. ADR (China) (NON) 3,430 35,844 Specialty retail (11.2%) Bed Bath & Beyond, Inc. (NON) 7,040 425,990 Best Buy Co., Inc. 7,420 201,008 Cia Hering (Brazil) 5,600 118,605 Kingfisher PLC (United Kingdom) 62,920 253,709 Lowe's Cos., Inc. 6,860 164,709 Signet Jewelers, Ltd. (Bermuda) 4,090 181,105 Staples, Inc. 16,840 242,664 Urban Outfitters, Inc. (NON) 3,330 89,843 Textiles, apparel, and luxury goods (1.6%) Christian Dior SA (France) 1,838 238,008 Tobacco (9.5%) British American Tobacco (BAT) PLC (United Kingdom) 2,842 131,988 Imperial Tobacco Group PLC (United Kingdom) 6,990 251,669 Japan Tobacco, Inc. (Japan) 85 405,367 Philip Morris International, Inc. 8,380 638,890 Total common stocks (cost $13,591,829) CONVERTIBLE BONDS AND NOTES (0.8%) (a) Principal amount Value TUI Travel PLC cv. sr. unsec. unsub. bonds 6s, 2014 (United Kingdom) GBP 100,000 $127,240 Total convertible bonds and notes (cost $137,266) SHORT-TERM INVESTMENTS (4.0%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 272,791 $272,791 Putnam Money Market Liquidity Fund 0.10% (e) 332,619 332,619 Total short-term investments (cost $605,410) TOTAL INVESTMENTS Total investments (cost $14,334,505) (b) FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $7,066,098) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 12/21/11 $116,119 $116,683 $(564) British Pound Sell 12/21/11 475,283 482,627 7,344 Euro Sell 12/21/11 81,035 82,226 1,191 Swiss Franc Sell 12/21/11 48,981 50,833 1,852 Barclays Bank PLC Australian Dollar Buy 12/21/11 43,110 43,311 (201) British Pound Sell 12/21/11 177,211 179,942 2,731 Euro Sell 12/21/11 120,545 122,707 2,162 Hong Kong Dollar Buy 12/21/11 206,104 206,115 (11) Japanese Yen Buy 12/21/11 129,357 128,583 774 Singapore Dollar Buy 12/21/11 29,743 29,969 (226) Swedish Krona Buy 12/21/11 39,774 40,942 (1,168) Citibank, N.A. British Pound Sell 12/21/11 126,041 127,958 1,917 Danish Krone Sell 12/21/11 96,949 99,729 2,780 Euro Sell 12/21/11 82,379 82,515 136 Hong Kong Dollar Sell 12/21/11 105,530 105,538 8 Swiss Franc Buy 12/21/11 201,183 208,694 (7,511) Credit Suisse AG Australian Dollar Buy 12/21/11 108,644 109,052 (408) British Pound Buy 12/21/11 11,458 11,640 (182) Euro Sell 12/21/11 32,118 32,689 571 Japanese Yen Sell 12/21/11 188,299 187,197 (1,102) Norwegian Krone Sell 12/21/11 29,671 30,495 824 Swiss Franc Buy 12/21/11 93,140 96,494 (3,354) Deutsche Bank AG British Pound Sell 12/21/11 10,360 10,524 164 Euro Sell 12/21/11 244,181 248,566 4,385 Swedish Krona Buy 12/21/11 43,667 44,916 (1,249) Swiss Franc Buy 12/21/11 30,791 31,896 (1,105) Goldman Sachs International British Pound Buy 12/21/11 247,687 251,611 (3,924) Euro Sell 12/21/11 175,106 178,258 3,152 Japanese Yen Buy 12/21/11 134,906 134,048 858 Norwegian Krone Sell 12/21/11 92,955 95,484 2,529 HSBC Bank USA, National Association Australian Dollar Buy 12/21/11 45,772 45,899 (127) British Pound Sell 12/21/11 83,818 85,120 1,302 Euro Buy 12/21/11 77,138 78,511 (1,373) Hong Kong Dollar Sell 12/21/11 4,724 4,724 — Singapore Dollar Buy 12/21/11 10,617 10,698 (81) Swiss Franc Buy 12/21/11 33,969 35,214 (1,245) JPMorgan Chase Bank, N.A. Australian Dollar Sell 12/21/11 91,749 92,179 430 British Pound Buy 12/21/11 147,545 149,846 (2,301) Canadian Dollar Buy 12/21/11 50,279 50,474 (195) Euro Sell 12/21/11 79,019 80,403 1,384 Hong Kong Dollar Sell 12/21/11 42,415 42,419 4 Japanese Yen Sell 12/21/11 219,409 218,008 (1,401) Norwegian Krone Buy 12/21/11 122,367 125,708 (3,341) Singapore Dollar Buy 12/21/11 40,594 40,916 (322) Swedish Krona Buy 12/21/11 49,743 51,200 (1,457) Swiss Franc Buy 12/21/11 67,061 69,470 (2,409) Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/21/11 37,580 37,687 (107) British Pound Sell 12/21/11 222,730 225,789 3,059 Canadian Dollar Sell 12/21/11 10,977 11,014 37 Euro Sell 12/21/11 88,561 90,132 1,571 Japanese Yen Sell 12/21/11 146,910 145,210 (1,700) Swiss Franc Buy 12/21/11 57,747 59,905 (2,158) State Street Bank and Trust Co. Canadian Dollar Buy 12/21/11 102,714 103,079 (365) Euro Sell 12/21/11 93,399 95,024 1,625 UBS AG Australian Dollar Buy 12/21/11 16,179 16,258 (79) British Pound Sell 12/21/11 405,121 411,851 6,730 Euro Buy 12/21/11 375,342 381,283 (5,941) Swiss Franc Buy 12/21/11 44,269 45,916 (1,647) Westpac Banking Corp. Australian Dollar Buy 12/21/11 28,569 28,714 (145) British Pound Buy 12/21/11 84,289 85,587 (1,298) Canadian Dollar Buy 12/21/11 67,039 67,369 (330) Euro Buy 12/21/11 186,798 190,151 (3,353) Japanese Yen Buy 12/21/11 321,009 319,098 1,911 Total Key to holding's currency abbreviations GBP British Pound Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $15,031,476. (b) The aggregate identified cost on a tax basis is $14,343,952, resulting in gross unrealized appreciation and depreciation of $1,943,468 and $1,035,634, respectively, or net unrealized appreciation of $907,834. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $277,727. The fund received cash collateral of $272,791 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $53 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $633,174 and $480,082, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $31,201 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 45.9% United Kingdom 15.2 Japan 10.7 France 5.8 Ireland 3.9 Belgium 3.2 Brazil 2.2 Germany 2.1 Switzerland 2.1 China 2.0 Argentina 1.7 Portugal 1.3 Bermuda 1.2 Hong Kong 1.1 Denmark 0.9 Italy 0.7 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $21,605 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,166,143 $2,923,202 $— Consumer staples 2,503,306 3,505,747 — Financials 144,791 178,490 — Industrials 744,631 142,819 — Information technology 35,844 56,643 — Materials 117,520 — — Total common stocks — Convertible bonds and notes — 127,240 — Short-term investments 332,619 272,791 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(949) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $51,431 $52,380 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam Global Energy Fund The fund's portfolio 11/30/11 (Unaudited) COMMON STOCKS (97.6%) (a) Shares Value Construction and engineering (1.0%) Fluor Corp. 1,700 $93,194 KBR, Inc. 3,400 98,260 Energy equipment and services (15.3%) Baker Hughes, Inc. 9,800 535,178 Cameron International Corp. (NON) 3,600 194,364 Key Energy Services, Inc. (NON) 6,200 93,620 National Oilwell Varco, Inc. 4,900 351,330 Oil States International, Inc. (NON) 1,100 82,775 Schlumberger, Ltd. 11,750 885,127 Seadrill, Ltd. (Norway) 9,038 315,670 Technip SA (France) 4,591 438,749 Metals and mining (0.5%) Walter Energy, Inc. 1,400 100,380 Oil, gas, and consumable fuels (80.8%) Apache Corp. 5,400 536,976 BG Group PLC (United Kingdom) 45,215 970,943 BP PLC (United Kingdom) 60,402 439,477 Cairn Energy PLC (United Kingdom) (NON) 46,589 200,421 Canadian Natural Resources, Ltd. (Canada) 16,900 634,869 Chevron Corp. 11,797 1,212,967 CNOOC, Ltd. (China) 51,000 98,362 Cobalt International Energy, Inc. (NON) 10,248 109,551 CONSOL Energy, Inc. 5,100 212,364 Devon Energy Corp. 3,400 222,564 Exxon Mobil Corp. 34,698 2,791,106 Gazprom OAO ADR (Russia) 19,392 224,672 Hess Corp. 7,900 475,738 Inpex Corp. (Japan) 76 510,923 Kosmos Energy, Ltd. (NON) 7,995 107,693 Linn Energy, LLC (Units) 2,480 90,297 Marathon Oil Corp. 20,400 570,384 Newfield Exploration Co. (NON) 4,100 187,780 Nexen, Inc. (Canada) 16,654 277,458 Noble Energy, Inc. 4,900 482,111 Occidental Petroleum Corp. 4,329 428,138 OGX Petroleo e Gas Participacoes SA (Brazil) (NON) 11,900 91,865 Petroleo Brasileiro SA ADR (Preference) (Brazil) (S) 5,000 125,350 Rosetta Resources, Inc. (NON) (S) 1,100 59,774 Royal Dutch Shell PLC Class A (United Kingdom) 30,469 1,068,578 Royal Dutch Shell PLC Class A (United Kingdom) 23,328 811,170 Santos, Ltd. (Australia) 14,667 203,932 Saras SpA (Italy) (NON) 59,204 93,131 Southwestern Energy Co. (NON) 10,100 384,305 Swift Energy Co. (NON) (S) 3,300 96,987 Total SA (France) 18,971 979,924 Tullow Oil PLC (United Kingdom) 26,851 587,073 Total common stocks (cost $17,593,731) SHORT-TERM INVESTMENTS (3.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 171,131 $171,131 Putnam Money Market Liquidity Fund 0.10% (e) 464,086 464,086 Total short-term investments (cost $635,217) TOTAL INVESTMENTS Total investments (cost $18,228,948) (b) FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $6,908,822) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 12/21/11 $18,910 $19,036 $(126) British Pound Sell 12/21/11 224,500 227,925 3,425 Canadian Dollar Buy 12/21/11 396,130 397,905 (1,775) Euro Sell 12/21/11 30,678 31,177 499 Barclays Bank PLC British Pound Sell 12/21/11 183,211 185,999 2,788 Canadian Dollar Buy 12/21/11 134,951 135,556 (605) Euro Buy 12/21/11 52,879 53,761 (882) Japanese Yen Buy 12/21/11 51,233 50,949 284 Citibank, N.A. Australian Dollar Buy 12/21/11 27,395 27,570 (175) British Pound Buy 12/21/11 510,072 517,730 (7,658) Canadian Dollar Buy 12/21/11 163,568 164,243 (675) Euro Buy 12/21/11 28,794 29,245 (451) Hong Kong Dollar Sell 12/21/11 101,074 101,135 61 Swiss Franc Buy 12/21/11 101,506 105,029 (3,523) Credit Suisse AG Australian Dollar Sell 12/21/11 19,217 19,323 106 British Pound Sell 12/21/11 518,391 526,517 8,126 Canadian Dollar Buy 12/21/11 69,288 69,662 (374) Euro Buy 12/21/11 128,498 130,619 (2,121) Japanese Yen Buy 12/21/11 106,233 105,659 574 Norwegian Krone Sell 12/21/11 45,331 46,488 1,157 Deutsche Bank AG Australian Dollar Buy 12/21/11 49,474 49,705 (231) Canadian Dollar Sell 12/21/11 2,450 2,460 10 Euro Buy 12/21/11 11,706 11,902 (196) Goldman Sachs International Australian Dollar Buy 12/21/11 20,341 20,479 (138) British Pound Buy 12/21/11 83,206 84,508 (1,302) Canadian Dollar Sell 12/21/11 330,663 332,108 1,445 Euro Buy 12/21/11 346,338 352,139 (5,801) Japanese Yen Sell 12/21/11 230,562 229,198 (1,364) Norwegian Krone Sell 12/21/11 82,414 84,472 2,058 HSBC Bank USA, National Association British Pound Sell 12/21/11 186,665 189,527 2,862 Hong Kong Dollar Buy 12/21/11 40,167 40,189 (22) Norwegian Krone Sell 12/21/11 33,392 34,246 854 JPMorgan Chase Bank, N.A. British Pound Sell 12/21/11 33,440 35,216 1,776 Canadian Dollar Buy 12/21/11 389,662 393,498 (3,836) Euro Sell 12/21/11 325,348 330,635 5,287 Japanese Yen Buy 12/21/11 127,049 126,294 755 Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/21/11 74,926 75,272 (346) British Pound Sell 12/21/11 16,955 17,212 257 Canadian Dollar Buy 12/21/11 290,874 291,867 (993) Euro Sell 12/21/11 131,592 133,762 2,170 Japanese Yen Sell 12/21/11 96,645 96,057 (588) Swiss Franc Sell 12/21/11 59,871 61,951 2,080 State Street Bank and Trust Co. Canadian Dollar Buy 12/21/11 39,593 39,736 (143) Euro Buy 12/21/11 27,314 27,755 (441) UBS AG Australian Dollar Buy 12/21/11 7,769 7,820 (51) British Pound Sell 12/21/11 193,730 197,004 3,274 Canadian Dollar Sell 12/21/11 17,837 17,913 76 Euro Buy 12/21/11 49,919 50,742 (823) Norwegian Krone Buy 12/21/11 183,195 187,857 (4,662) Swiss Franc Buy 12/21/11 48,995 50,689 (1,694) Westpac Banking Corp. Australian Dollar Buy 12/21/11 47,532 47,856 (324) British Pound Buy 12/21/11 20,095 20,401 (306) Canadian Dollar Buy 12/21/11 117,996 118,586 (590) Euro Buy 12/21/11 27,987 28,454 (467) Japanese Yen Sell 12/21/11 176,758 175,784 (974) Total Key to holding's abbreviations ADR American Depository Receipts OAO Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $18,934,744. (b) The aggregate identified cost on a tax basis is $18,296,344, resulting in gross unrealized appreciation and depreciation of $1,252,181 and $437,778, respectively, or net unrealized appreciation of $814,403. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $162,565. The fund received cash collateral of $171,131 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $79 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,201,052 and $1,126,645, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $36,954 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 57.4% United Kingdom 21.5 France 7.5 Canada 4.8 Japan 2.7 Norway 1.7 Russia 1.2 Brazil 1.1 Australia 1.1 China 0.5 Italy 0.5 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $25,066 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $11,240,671 $6,943,025 $— Industrials 191,454 — — Materials 100,380 — — Total common stocks — Short-term investments $464,086 $171,131 $— Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts (3,733) Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $39,924 $43,657 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam Global Financials Fund The fund's portfolio 11/30/11 (Unaudited) COMMON STOCKS (95.9%) (a) Shares Value Capital markets (11.5%) Apollo Global Management, LLC. Class A 1,400 $17,528 BlackRock, Inc. 662 113,890 Blackstone Group LP (The) 3,200 43,936 Deutsche Bank AG (Germany) 1,776 68,726 Fortress Investment Group LLC Class A (NON) 7,100 24,140 Franklin Resources, Inc. 900 90,738 Goldman Sachs Group, Inc. (The) 1,387 132,958 Julius Baer Group, Ltd. (Switzerland) (NON) 2,599 93,018 Macquarie Group, Ltd. (Australia) 3,320 83,046 Morgan Stanley 4,616 68,271 Schroders PLC (United Kingdom) 5,966 126,377 State Street Corp. 4,100 162,565 Commercial banks (37.0%) Australia & New Zealand Banking Group, Ltd. (Australia) 11,629 245,796 Banco Bradesco SA (Preference) (Brazil) 6,700 109,780 Barclays PLC (United Kingdom) 54,603 157,215 BNP Paribas SA (France) 1,011 40,567 BOC Hong Kong Holdings, Ltd. (Hong Kong) 22,500 51,659 China Construction Bank Corp. (China) 215,000 153,301 Comerica, Inc. 2,100 52,962 DBS Group Holdings, Ltd. (Singapore) 16,487 164,232 DnB NOR ASA (Norway) 9,004 92,229 Fifth Third Bancorp 13,600 164,424 HSBC Holdings PLC (London Exchange) (United Kingdom) 14,022 109,419 Industrial and Commercial Bank of China, Ltd. (China) 243,000 144,106 Itau Unibanco Holding SA ADR (Preference) (Brazil) 6,300 112,140 Kasikornbank PCL NVDR (Thailand) 10,100 38,859 KB Financial Group, Inc. (South Korea) 1,461 50,841 Mitsubishi UFJ Financial Group, Inc. (Japan) 57,600 250,321 National Australia Bank, Ltd. (Australia) 5,617 139,887 National Bank of Canada (Canada) 1,183 76,956 PNC Financial Services Group, Inc. 1,050 56,921 Popular, Inc. (Puerto Rico) (NON) 19,400 28,906 Sberbank of Russia ADR (Russia) (NON) 8,110 99,066 Standard Chartered PLC (United Kingdom) 9,384 205,021 Swedbank AB Class A (Sweden) 6,870 91,869 Toronto-Dominion Bank (Canada) 2,441 174,733 Turkiye Garanti Bankasi AS (Turkey) 18,375 63,056 Wells Fargo & Co. 15,891 410,941 Consumer finance (1.3%) Discover Financial Services 4,899 116,694 Diversified financial services (10.5%) Bank of America Corp. 9,500 51,680 BGP Holdings PLC (Malta) (F) 82,319 111 Citigroup, Inc. 13,470 370,156 ING Groep NV GDR (Netherlands) (NON) 13,612 106,144 JPMorgan Chase & Co. 6,947 215,149 ORIX Corp. (Japan) 1,650 138,958 Warsaw Stock Exchange (Poland) 4,752 55,260 Household durables (0.5%) Persimmon PLC (United Kingdom) 5,593 43,425 Insurance (22.8%) ACE, Ltd. 1,700 118,201 Aflac, Inc. 3,388 147,174 AIA Group, Ltd. (Hong Kong) 46,200 145,256 Allianz SE (Germany) 1,610 166,813 AXA SA (France) 7,653 111,316 Brown & Brown, Inc. 1,900 39,634 Employers Holdings, Inc. 2,700 46,899 Intact Financial Corp. (Canada) 2,512 140,158 Marsh & McLennan Cos., Inc. 4,400 132,836 MetLife, Inc. 4,900 154,252 Old Mutual PLC (United Kingdom) 26,311 47,128 Ping An Insurance (Group) Co. of China, Ltd. (China) 10,000 69,421 Progressive Corp. (The) 5,500 103,730 Prudential Financial, Inc. 2,637 133,538 Prudential PLC (United Kingdom) 15,112 148,856 SCOR (France) 4,167 99,581 Swiss Reinsurance Co., Ltd. (Switzerland) (NON) 2,619 137,923 XL Group PLC 4,172 86,027 Real estate investment trusts (REITs) (6.8%) American Capital Agency Corp. (R) 1,300 37,297 CreXus Investment Corp. (R) 4,500 43,920 Digital Realty Trust, Inc. (R) 1,875 119,063 MFA Financial, Inc. (R) 6,600 45,408 ProLogis, Inc. (R) 5,008 139,323 Simon Property Group, Inc. (R) 1,309 162,761 Westfield Retail Trust (Australia) (R) 20,712 55,309 Real estate management and development (5.5%) CBRE Group, Inc. (NON) 3,900 65,559 Henderson Land Development Co., Ltd. (Hong Kong) 27,360 136,327 Mitsubishi Estate Co., Ltd. (Japan) 10,000 167,403 Mitsui Fudosan Co., Ltd. (Japan) 6,000 97,445 Savills PLC (United Kingdom) 4,014 20,205 Total common stocks (cost $9,160,168) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value JPMorgan Chase & Co. (W) 10/28/18 $42.42 1,309 $11,441 Total warrants (cost $14,072) SHORT-TERM INVESTMENTS (4.3%) (a) Shares Value Putnam Money Market Liquidity Fund 0.10% (e) 379,949 $379,949 Total short-term investments (cost $379,949) TOTAL INVESTMENTS Total investments (cost $9,554,189) (b) FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $3,189,782) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 12/21/11 $8,909 $8,950 $(41) British Pound Sell 12/21/11 3,924 3,792 (132) Canadian Dollar Buy 12/21/11 135,939 136,540 (601) Euro Buy 12/21/11 150,648 153,349 (2,701) Hong Kong Dollar Sell 12/21/11 21,935 22,037 102 Japanese Yen Buy 12/21/11 32,207 32,014 193 Norwegian Krone Buy 12/21/11 32,022 29,100 2,922 Swedish Krona Buy 12/21/11 19,776 20,357 (581) Swiss Franc Buy 12/21/11 37,037 38,346 (1,309) Citibank, N.A. British Pound Buy 12/21/11 116,937 118,716 (1,779) Canadian Dollar Buy 12/21/11 11,761 11,809 (48) Danish Krone Buy 12/21/11 20,781 21,377 (596) Euro Sell 12/21/11 108,181 108,900 719 Hong Kong Dollar Sell 12/21/11 227,704 227,722 18 Norwegian Krone Sell 12/21/11 22,668 23,298 630 Singapore Dollar Buy 12/21/11 4,684 4,178 506 Swiss Franc Sell 12/21/11 62,130 64,449 2,319 Credit Suisse AG Australian Dollar Buy 12/21/11 59,800 60,025 (225) British Pound Sell 12/21/11 33,119 33,645 526 Canadian Dollar Buy 12/21/11 96,735 97,110 (375) Euro Sell 12/21/11 31,178 31,732 554 Japanese Yen Buy 12/21/11 18,108 18,002 106 Norwegian Krone Sell 12/21/11 10,980 11,284 304 Swiss Franc Buy 12/21/11 438 454 (16) Deutsche Bank AG Australian Dollar Buy 12/21/11 54,168 54,392 (224) British Pound Buy 12/21/11 16,952 17,221 (269) Euro Buy 12/21/11 64,640 65,801 (1,161) Japanese Yen Buy 12/21/11 43,900 43,617 283 Swedish Krona Sell 12/21/11 5,265 5,415 150 Swiss Franc Buy 12/21/11 34,845 36,095 (1,250) Goldman Sachs International British Pound Sell 12/21/11 5,337 5,421 84 Euro Buy 12/21/11 45,020 46,124 (1,104) Japanese Yen Buy 12/21/11 84,500 83,962 538 Norwegian Krone Sell 12/21/11 41,256 42,379 1,123 Swedish Krona Buy 12/21/11 17,343 17,854 (511) Swiss Franc Buy 12/21/11 12,163 13,823 (1,660) JPMorgan Chase Bank, N.A. Australian Dollar Buy 12/21/11 66,866 67,179 (313) British Pound Sell 12/21/11 19,777 20,086 309 Canadian Dollar Buy 12/21/11 136,625 137,663 (1,038) Euro Buy 12/21/11 73,106 74,386 (1,280) Hong Kong Dollar Sell 12/21/11 85,886 85,894 8 Japanese Yen Sell 12/21/11 95,155 94,547 (608) Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/21/11 99,428 99,712 (284) British Pound Buy 12/21/11 33,747 34,387 (640) Canadian Dollar Sell 12/21/11 9,017 9,047 30 Euro Buy 12/21/11 298,204 303,495 (5,291) Israeli Shekel Buy 12/21/11 5,111 5,242 (131) Japanese Yen Buy 12/21/11 50,778 50,447 331 Swiss Franc Buy 12/21/11 31,229 32,396 (1,167) State Street Bank and Trust Co. Canadian Dollar Sell 12/21/11 36,460 36,589 129 Euro Buy 12/21/11 42,063 42,795 (732) Israeli Shekel Buy 12/21/11 5,137 5,266 (129) Swedish Krona Buy 12/21/11 16,443 16,930 (487) UBS AG Australian Dollar Sell 12/21/11 2,458 232 (2,226) British Pound Sell 12/21/11 133,575 135,687 2,112 Canadian Dollar Sell 12/21/11 4,998 5,020 22 Euro Buy 12/21/11 19,486 20,343 (857) Israeli Shekel Buy 12/21/11 5,137 5,264 (127) Norwegian Krone Sell 12/21/11 16,184 16,632 448 Swiss Franc Buy 12/21/11 27,504 28,527 (1,023) Westpac Banking Corp. Australian Dollar Buy 12/21/11 23,347 23,465 (118) British Pound Sell 12/21/11 1,884 1,913 29 Canadian Dollar Buy 12/21/11 53,709 53,974 (265) Euro Sell 12/21/11 55,099 56,088 989 Japanese Yen Sell 12/21/11 17,389 17,286 (103) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/11 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International baskets 826 4/9/12 (1 month USD-LIBOR-BBA plus 40 bps) A basket (GSCBPBAT) of common stocks $(206) Total Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts NVDR Non-voting Depository Receipt Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 30, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $8,890,076. (b) The aggregate identified cost on a tax basis is $9,647,942, resulting in gross unrealized appreciation and depreciation of $142,568 and $872,380, respectively, or net unrealized depreciation of $729,812. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $65 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,213,052 and $1,104,596, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $34,585 to cover certain derivatives contracts. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 45.5% United Kingdom 9.6 Japan 7.3 Australia 5.9 Canada 4.4 China 4.1 Hong Kong 3.8 France 2.8 Germany 2.6 Switzerland 2.6 Brazil 2.5 Singapore 1.9 Netherlands 1.2 Russia 1.1 Norway 1.0 Sweden 1.0 Turkey 0.7 Poland 0.6 South Korea 0.6 Other 0.8 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge exposures back to benchmark. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $17,878 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $19,299 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $— $43,425 $— Financials 4,311,248 4,171,956 111 Total common stocks Warrants $11,441 $— $— Short-term investments 379,949 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts (15,918) Total return swap contracts — (206) — Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $15,484 $31,402 Equity contracts 11,441 206 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam Global Industrials Fund The fund's portfolio 11/30/11 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Aerospace and defense (28.2%) Embraer SA ADR (Brazil) 38,154 $973,690 Honeywell International, Inc. 14,128 765,031 L-3 Communications Holdings, Inc. 1,854 122,920 MTU Aero Engines Holding AG (Germany) 3,409 217,980 Northrop Grumman Corp. 3,819 217,950 Precision Castparts Corp. 1,588 261,623 Safran SA (France) 1,799 53,316 Textron, Inc. 1,200 23,316 United Technologies Corp. 5,527 423,368 Air freight and logistics (1.0%) Deutsche Post AG (Germany) 7,019 106,033 Airlines (1.1%) US Airways Group, Inc. (NON) 26,500 125,080 Auto components (1.7%) Aisin Seiki Co., Ltd. (Japan) 1,800 54,232 Johnson Controls, Inc. 4,300 135,364 Automobiles (0.5%) Fiat SpA (Italy) (S) 11,507 59,226 Commercial services and supplies (0.1%) Iron Mountain, Inc. 463 14,061 Construction and engineering (3.0%) Daelim Industrial Co., Ltd. (South Korea) 806 71,232 Fluor Corp. 1,600 87,712 JGC Corp. (Japan) 3,000 75,385 KEPCO Engineering & Construction Co., Inc. (South Korea) 1,153 90,198 Construction materials (0.4%) China Shanshui Cement Group, Ltd. (China) 63,000 46,448 Electrical equipment (7.0%) Cooper Industries PLC 985 54,697 Hubbell, Inc. Class B 1,700 111,214 Mitsubishi Electric Corp. (Japan) 31,000 296,162 Schneider Electric SA (France) 3,634 206,132 Sensata Technologies Holding NV (Netherlands) (NON) 2,219 69,344 Sun King Power Electronics Group (China) (NON) 282,000 19,579 Electronic equipment, instruments, and components (1.9%) Hollysys Automation Technologies, Ltd. (China) (NON) (S) 3,100 27,435 Yokogawa Electric Corp. (Japan) (NON) 18,800 178,621 Independent power producers and energy traders (0.3%) China WindPower Group, Ltd. (China) (NON) 680,000 29,776 Industrial conglomerates (20.7%) General Electric Co. 43,260 688,267 Siemens AG (Germany) 6,404 646,298 Tyco International, Ltd. 19,037 913,015 IT Services (0.3%) Mantech International Corp. Class A 1,000 33,800 Machinery (29.8%) China National Materials Co., Ltd. (China) 72,000 29,131 Cummins, Inc. 990 95,367 Dover Corp. 1,000 54,970 Eaton Corp. 3,887 174,565 Fiat Industrial SpA (Italy) (NON) 51,625 462,471 Flowserve Corp. 400 41,108 Hitachi Construction Machinery Co., Ltd. (Japan) (S) 3,900 69,277 Illinois Tool Works, Inc. 1,008 45,804 Ingersoll-Rand PLC 392 12,983 Invensys PLC (United Kingdom) 26,821 85,915 Joy Global, Inc. 2,335 213,139 Meritor, Inc. (NON) 19,200 114,240 Metso Corp. OYJ (Finland) 7,065 282,319 Parker Hannifin Corp. 8,992 744,358 SPX Corp. 1,459 92,501 Sumitomo Heavy Industries, Ltd. (Japan) 32,000 195,118 Terex Corp. (NON) 4,975 74,493 Timken Co. 6,142 258,025 Zardoya Otis SA (Spain) 12,903 181,727 Road and rail (0.5%) Swift Transportation Co. (NON) 5,789 49,322 Semiconductors and semiconductor equipment (0.2%) First Solar, Inc. (NON) (S) 400 19,144 Trading companies and distributors (2.0%) Mitsui & Co., Ltd. (Japan) 13,400 211,464 Total common stocks (cost $10,813,405) SHORT-TERM INVESTMENTS (2.9%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 153,191 $153,191 Putnam Money Market Liquidity Fund 0.10% (e) 163,835 163,835 Total short-term investments (cost $317,026) TOTAL INVESTMENTS Total investments (cost $11,130,431) (b) FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $8,300,401) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 12/21/11 $41,574 $41,775 $(201) British Pound Sell 12/21/11 17,423 17,692 269 Canadian Dollar Buy 12/21/11 53,219 53,454 (235) Euro Buy 12/21/11 148,901 151,508 (2,607) Norwegian Krone Buy 12/21/11 6,190 6,362 (172) Singapore Dollar Buy 12/21/11 45,746 46,068 (322) Swedish Krona Buy 12/21/11 244,540 251,754 (7,214) Swiss Franc Sell 12/21/11 43,064 44,692 1,628 Barclays Bank PLC Australian Dollar Buy 12/21/11 39,833 40,019 (186) British Pound Buy 12/21/11 94,178 95,629 (1,451) Canadian Dollar Buy 12/21/11 46,555 46,760 (205) Euro Buy 12/21/11 68,000 69,219 (1,219) Hong Kong Dollar Sell 12/21/11 27,380 27,382 2 Japanese Yen Sell 12/21/11 195,134 193,963 (1,171) Swedish Krona Sell 12/21/11 49,182 50,627 1,445 Swiss Franc Sell 12/21/11 50,186 51,960 1,774 Citibank, N.A. British Pound Buy 12/21/11 120,704 122,541 (1,837) Canadian Dollar Buy 12/21/11 19,700 19,780 (80) Danish Krone Buy 12/21/11 92,738 95,397 (2,659) Euro Sell 12/21/11 522,227 531,053 8,826 Hong Kong Dollar Sell 12/21/11 348,514 348,541 27 Singapore Dollar Sell 12/21/11 10,461 10,544 83 Swedish Krona Buy 12/21/11 6,592 6,785 (193) Swiss Franc Buy 12/21/11 171,050 177,435 (6,385) Credit Suisse AG British Pound Sell 12/21/11 38,613 39,226 613 Canadian Dollar Buy 12/21/11 82,230 82,549 (319) Euro Sell 12/21/11 80,229 81,654 1,425 Japanese Yen Sell 12/21/11 9,736 9,679 (57) Norwegian Krone Buy 12/21/11 13,106 13,470 (364) Swedish Krona Sell 12/21/11 68,295 68,490 195 Swiss Franc Buy 12/21/11 45,365 46,998 (1,633) Deutsche Bank AG Euro Buy 12/21/11 18,545 18,878 (333) Swedish Krona Buy 12/21/11 100,857 103,742 (2,885) Swiss Franc Buy 12/21/11 88,319 91,487 (3,168) Goldman Sachs International Australian Dollar Buy 12/21/11 43,929 44,148 (219) British Pound Sell 12/21/11 28,253 28,701 448 Canadian Dollar Buy 12/21/11 82,328 82,682 (354) Euro Sell 12/21/11 367,145 373,754 6,609 Japanese Yen Buy 12/21/11 647,003 642,888 4,115 Norwegian Krone Buy 12/21/11 20,161 20,710 (549) Swedish Krona Buy 12/21/11 57,662 59,362 (1,700) HSBC Bank USA, National Association Australian Dollar Buy 12/21/11 25,395 25,465 (70) British Pound Buy 12/21/11 159,474 161,950 (2,476) Euro Sell 12/21/11 39,107 39,802 695 Hong Kong Dollar Buy 12/21/11 229,081 229,088 (7) Norwegian Krone Sell 12/21/11 14,386 14,786 400 Singapore Dollar Buy 12/21/11 63,311 63,795 (484) Swiss Franc Buy 12/21/11 80,539 83,490 (2,951) JPMorgan Chase Bank, N.A. British Pound Sell 12/21/11 80,365 81,112 747 Canadian Dollar Sell 12/21/11 54,297 53,907 (390) Euro Buy 12/21/11 119,604 116,825 2,779 Hong Kong Dollar Buy 12/21/11 145,255 145,268 (13) Japanese Yen Buy 12/21/11 302,346 300,415 1,931 Norwegian Krone Sell 12/21/11 16,841 17,301 460 Singapore Dollar Buy 12/21/11 64,794 65,308 (514) Swedish Krona Buy 12/21/11 52,884 54,433 (1,549) Swiss Franc Buy 12/21/11 68,924 72,889 (3,965) Royal Bank of Scotland PLC (The) British Pound Buy 12/21/11 72,046 73,152 (1,106) Canadian Dollar Buy 12/21/11 25,678 25,765 (87) Euro Buy 12/21/11 100,790 102,578 (1,788) Japanese Yen Buy 12/21/11 173,316 170,972 2,344 Swedish Krona Sell 12/21/11 49,271 50,810 1,539 Swiss Franc Sell 12/21/11 58,514 60,700 2,186 State Street Bank and Trust Co. Australian Dollar Sell 12/21/11 12,390 12,447 57 Canadian Dollar Sell 12/21/11 13,721 13,770 49 Euro Sell 12/21/11 327,097 332,789 5,692 Swedish Krona Buy 12/21/11 121,843 125,448 (3,605) UBS AG Australian Dollar Buy 12/21/11 28,057 28,195 (138) British Pound Buy 12/21/11 27,155 27,584 (429) Canadian Dollar Buy 12/21/11 24,600 24,704 (104) Euro Sell 12/21/11 409,611 416,881 7,270 Japanese Yen Buy 12/21/11 69,291 68,862 429 Norwegian Krone Buy 12/21/11 13,245 13,611 (366) Swiss Franc Buy 12/21/11 18,957 19,662 (705) Westpac Banking Corp. British Pound Buy 12/21/11 84,603 85,905 (1,302) Canadian Dollar Buy 12/21/11 10,095 10,145 (50) Euro Buy 12/21/11 537,278 546,922 (9,644) Japanese Yen Sell 12/21/11 190,091 188,960 (1,131) Swedish Krona Sell 12/21/11 63,473 65,347 1,874 Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $10,843,993. (b) The aggregate identified cost on a tax basis is $11,307,984, resulting in gross unrealized appreciation and depreciation of $648,716 and $933,728, respectively, or net unrealized depreciation of $285,012. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $151,211. The fund received cash collateral of $153,191 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $18 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $864,670 and $746,881, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $51,291 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 56.4% Japan 9.9 Brazil 9.0 Germany 8.9 Italy 4.8 Finland 2.6 France 2.4 Spain 1.7 South Korea 1.5 China 1.4 United Kingdom 0.8 Netherlands 0.6 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $34,269 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $135,364 $113,458 $— Industrials 6,822,163 3,299,737 Information technology 80,379 178,621 — Materials — 46,448 — Utilities — 29,776 — Total common stocks — Short-term investments 163,835 153,191 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(14,681) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $55,911 $70,592 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam Global Technology Fund The fund's portfolio 11/30/11 (Unaudited) COMMON STOCKS (98.3%) (a) Shares Value Communications equipment (19.2%) ADTRAN, Inc. 1,376 $45,449 Alcatel-Lucent ADR (France) (NON) 25,185 40,800 Cisco Systems, Inc. 51,830 966,111 HTC Corp. (Taiwan) 105 1,727 Juniper Networks, Inc. (NON) 8,700 197,577 Polycom, Inc. (NON) 728 12,303 Qualcomm, Inc. 7,971 436,811 Sycamore Networks, Inc. 3,300 65,340 Telefonaktiebolaget LM Ericsson ADR (Sweden) 28,369 301,562 Computers and peripherals (28.0%) Apple, Inc. (NON) 5,026 1,920,937 Asustek Computer, Inc. (Taiwan) 2,440 17,015 Compal Electronics, Inc. (Taiwan) 217 199 EMC Corp. (NON) 6,951 159,943 Fujitsu, Ltd. (Japan) 21,000 111,860 Hewlett-Packard Co. 10,910 304,935 Lenovo Group, Ltd. (China) 154,000 110,361 SanDisk Corp. (NON) 5,876 289,746 Stratasys, Inc. (NON) (S) 800 24,576 Toshiba Corp. (Japan) 17,000 78,681 Wistron Corp. (Taiwan) 580 731 Diversified telecommunication services (2.8%) Verizon Communications, Inc. 8,120 306,368 Electronic equipment, instruments, and components (8.8%) Corning, Inc. 22,816 302,768 Hitachi, Ltd. (Japan) 35,000 196,185 KEMET Corp. (NON) 2,700 22,356 Kyocera Corp. (Japan) 1,000 89,673 LG Display Co., Ltd. ADR (South Korea) 1,600 18,800 Multi-Fineline Electronix, Inc. (NON) 1,800 37,674 Murata Manufacturing Co., Ltd. (Japan) 2,600 154,034 Nippon Electric Glass Co., Ltd. (Japan) 7,000 72,217 TE Connectivity, Ltd. (Switzerland) 1,600 50,736 Household durables (0.6%) Pace PLC (United Kingdom) 10,474 8,470 Skyworth Digital Holdings, Ltd. (China) 135,783 55,085 Internet and catalog retail (0.3%) Amazon.com, Inc. (NON) 147 28,267 Internet software and services (6.4%) Baidu, Inc. ADR (China) (NON) 668 87,501 DeNA Co., Ltd. (Japan) 900 27,934 eBay, Inc. (NON) 2,560 75,750 Google, Inc. Class A (NON) 684 409,983 Mail.ru Group, Ltd. 144A GDR (Russia) 353 10,872 Tencent Holdings, Ltd. (China) 800 15,626 Yahoo!, Inc. (NON) 3,800 59,698 IT Services (6.3%) Accenture PLC Class A 1,500 86,895 IBM Corp. 1,242 233,496 Mastercard, Inc. Class A 415 155,438 Unisys Corp. (NON) 1,505 36,346 Visa, Inc. Class A 1,704 165,237 Leisure equipment and products (0.3%) Nikon Corp. (Japan) 1,300 30,565 Office electronics (1.3%) Canon, Inc. (Japan) 700 31,688 Canon, Inc. ADR (Japan) (S) 2,512 113,065 Semiconductors and semiconductor equipment (4.5%) Advanced Micro Devices, Inc. (NON) 12,322 70,112 ASML Holding NV (Netherlands) 1,297 50,605 Cymer, Inc. (NON) 1,000 44,720 First Solar, Inc. (NON) (S) 1,238 59,251 JinkoSolar Holding Co., Ltd. ADR (China) (NON) (S) 1,800 10,944 Lam Research Corp. (NON) 1,800 73,386 Marvell Technology Group, Ltd. (NON) 2,523 35,625 Novellus Systems, Inc. (NON) 600 20,772 Samsung Electronics Co., Ltd. (South Korea) 107 97,142 Sumco Corp. (Japan) (NON) 700 5,927 Yingli Green Energy Holding Co., Ltd. ADR (China) (NON) (S) 4,000 17,280 Software (19.3%) Adobe Systems, Inc. (NON) 4,500 123,390 BMC Software, Inc. (NON) 213 7,596 Konami Corp. (Japan) 3,300 99,336 Microsoft Corp. 35,919 918,808 Nintendo Co., Ltd. (Japan) 500 75,843 Nintendo Co., Ltd. ADR (Japan) (S) 1,125 21,431 Oracle Corp. 21,395 670,731 Red Hat, Inc. (NON) 615 30,799 Salesforce.com, Inc. (NON) (S) 347 41,092 Symantec Corp. (NON) 1,002 16,383 Synchronoss Technologies, Inc. (NON) 1,297 38,767 VMware, Inc. Class A (NON) 321 31,034 Specialty retail (0.6%) Best Buy Co., Inc. 2,200 59,598 Total common stocks (cost $9,276,097) WARRANTS (0.5%) (a) (NON) Expiration date Strike Price Warrants Value Bharti Airtel, Ltd. 144A (India) 02/18/14 $0.00 7,211 $53,331 Total warrants (cost $53,823) SHORT-TERM INVESTMENTS (3.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 243,775 $243,775 Putnam Money Market Liquidity Fund 0.10% (e) 148,163 148,163 Total short-term investments (cost $391,938) TOTAL INVESTMENTS Total investments (cost $9,721,858) (b) FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $2,771,682) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Sell 12/21/11 $37,985 $38,572 $587 Canadian Dollar Buy 12/21/11 21,072 21,165 (93) Euro Buy 12/21/11 122,829 124,980 (2,151) Swedish Krona Buy 12/21/11 1,593 1,640 (47) Barclays Bank PLC Euro Sell 12/21/11 12,229 12,449 220 Hong Kong Dollar Sell 12/21/11 95,798 95,803 5 Japanese Yen Buy 12/21/11 117,729 117,025 704 Swedish Krona Buy 12/21/11 34,538 35,553 (1,015) Swiss Franc Sell 12/21/11 35,524 35,832 308 Swiss Franc Buy 12/21/11 37,098 35,832 1,266 Citibank, N.A. British Pound Buy 12/21/11 21,975 22,309 (334) Canadian Dollar Sell 12/21/11 19,798 19,878 80 Euro Sell 12/21/11 67,865 69,012 1,147 Swedish Krona Buy 12/21/11 29,539 30,406 (867) Credit Suisse AG Euro Sell 12/21/11 26,474 26,944 470 Japanese Yen Buy 12/21/11 134,112 133,327 785 Swiss Franc Sell 12/21/11 50,291 48,543 (1,748) Swiss Franc Buy 12/21/11 48,114 48,543 (429) Deutsche Bank AG Canadian Dollar Buy 12/21/11 22,934 23,024 (90) Euro Sell 12/21/11 3,225 3,283 58 Goldman Sachs International Canadian Dollar Sell 12/21/11 41,360 41,538 178 Euro Buy 12/21/11 94,608 96,311 (1,703) Japanese Yen Buy 12/21/11 10,386 10,320 66 Swedish Krona Buy 12/21/11 37,399 38,502 (1,103) HSBC Bank USA, National Association Euro Buy 12/21/11 112,079 114,073 (1,994) Hong Kong Dollar Buy 12/21/11 8,161 8,161 — JPMorgan Chase Bank, N.A. British Pound Buy 12/21/11 171,246 173,917 (2,671) Canadian Dollar Sell 12/21/11 27,933 27,480 (453) Euro Sell 12/21/11 59,668 60,712 1,044 Hong Kong Dollar Sell 12/21/11 69,783 69,915 132 Japanese Yen Buy 12/21/11 7,825 7,775 50 Swedish Krona Sell 12/21/11 74,400 76,580 2,180 Royal Bank of Scotland PLC (The) Canadian Dollar Sell 12/21/11 1,274 1,278 4 Euro Buy 12/21/11 172,687 175,751 (3,064) Japanese Yen Sell 12/21/11 297,358 295,417 (1,941) Swedish Krona Sell 12/21/11 37,960 39,145 1,185 State Street Bank and Trust Co. Canadian Dollar Buy 12/21/11 40,184 40,327 (143) Euro Sell 12/21/11 87,217 88,735 1,518 Swedish Krona Sell 12/21/11 95,917 98,758 2,841 UBS AG British Pound Sell 12/21/11 50,228 51,022 794 Canadian Dollar Buy 12/21/11 61,746 62,007 (261) Euro Buy 12/21/11 117,723 119,812 (2,089) Westpac Banking Corp. British Pound Sell 12/21/11 49,600 50,364 764 Canadian Dollar Buy 12/21/11 3,430 3,447 (17) Euro Sell 12/21/11 22,577 22,982 405 Japanese Yen Sell 12/21/11 12,130 12,057 (73) Swedish Krona Sell 12/21/11 39,995 41,176 1,181 Total Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $10,772,349. (b) The aggregate identified cost on a tax basis is $9,879,526, resulting in gross unrealized appreciation and depreciation of $2,070,822 and $915,116, respectively, or net unrealized appreciation of $1,155,706. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $252,705. The fund received cash collateral of $243,775 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $19 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $184,776 and $142,435, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $16,594 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 80.9% Japan 10.3 Sweden 2.8 China 2.8 South Korea 1.1 India 0.5 Switzerland 0.5 Netherlands 0.5 Other 0.6 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $12,586 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $87,865 $94,120 $— Information technology 8,864,826 1,236,784 — Telecommunication services 306,368 — — Total common stocks — Warrants — 53,331 — Short-term investments 148,163 243,775 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(4,314) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $17,972 $22,286 Equity contracts 53,331 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam Global Telecommunications Fund The fund's portfolio 11/30/11 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Communications equipment (4.1%) Cisco Systems, Inc. 9,900 $184,536 Qualcomm, Inc. 3,500 191,800 Diversified telecommunication services (50.7%) AT&T, Inc. 47,266 1,369,769 BT Group PLC (United Kingdom) 46,328 138,830 CenturyLink, Inc. 8,800 330,176 Deutsche Telekom AG (Germany) 15,734 203,936 Hutchison Telecommunications Hong Kong Holdings, Ltd. (Hong Kong) 522,000 200,321 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 6,100 300,627 Swisscom AG (Switzerland) 489 184,726 TDC A/S (Denmark) 16,973 140,367 Telecom Italia SpA (Italy) 90,517 102,219 Telefonica SA (Spain) 10,692 201,701 Telenet Group Holding NV (Belgium) (NON) 7,757 290,231 Verizon Communications, Inc. 32,518 1,226,904 Internet software and services (3.0%) Telecity Group PLC (United Kingdom) (NON) 28,932 277,567 IT Services (1.5%) InterXion Holding NV (Netherlands) (NON) 10,400 137,280 Media (11.1%) Comcast Corp. Class A 14,683 332,864 Kabel Deutschland Holding AG (Germany) (NON) 5,905 327,555 Time Warner Cable, Inc. 1,500 90,720 Virgin Media, Inc. (United Kingdom) 8,300 183,928 Zon Multimedia Servicos de Telecomunicacoes e Multimedia SGPS SA (Portugal) 30,975 89,837 Wireless telecommunication services (28.1%) Globe Telecom, Inc. (Philippines) 6,570 145,855 M1, Ltd. (Singapore) 89,000 169,504 NII Holdings, Inc. (NON) 5,435 125,059 NTT DoCoMo, Inc. (Japan) 156 275,191 Softbank Corp. (Japan) 7,600 256,148 Sprint Nextel Corp. (NON) 32,078 86,611 Vodafone Group PLC (United Kingdom) 565,734 1,535,764 Total common stocks (cost $8,498,161) SHORT-TERM INVESTMENTS (1.3%) (a) Shares Value Putnam Money Market Liquidity Fund 0.10% (e) 124,371 $124,371 Total short-term investments (cost $124,371) TOTAL INVESTMENTS Total investments (cost $8,622,532) (b) FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $4,368,838) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 12/21/11 $42,393 $42,599 $(206) British Pound Buy 12/21/11 39,084 39,688 (604) Euro Buy 12/21/11 251,034 255,101 (4,067) Norwegian Krone Buy 12/21/11 8,403 8,636 (233) Swedish Krona Buy 12/21/11 10,662 10,977 (315) Barclays Bank PLC Australian Dollar Buy 12/21/11 45,772 45,986 (214) British Pound Sell 12/21/11 11,458 11,635 177 Canadian Dollar Buy 12/21/11 34,695 34,849 (154) Euro Buy 12/21/11 65,581 66,757 (1,176) Hong Kong Dollar Buy 12/21/11 15,138 15,139 (1) Japanese Yen Sell 12/21/11 116,284 115,588 (696) Norwegian Krone Buy 12/21/11 43,054 43,562 (508) Singapore Dollar Buy 12/21/11 41,140 41,454 (314) Swedish Krona Buy 12/21/11 18,936 19,492 (556) Swiss Franc Buy 12/21/11 21,915 22,690 (775) Citibank, N.A. Australian Dollar Sell 12/21/11 63,999 64,295 296 British Pound Sell 12/21/11 98,416 99,913 1,497 Danish Krone Sell 12/21/11 118,471 121,868 3,397 Euro Sell 12/21/11 59,936 58,783 (1,153) Hong Kong Dollar Sell 12/21/11 130,606 130,616 10 Singapore Dollar Sell 12/21/11 30,289 30,530 241 Swedish Krona Buy 12/21/11 11,695 12,038 (343) Swiss Franc Sell 12/21/11 52,378 54,333 1,955 Credit Suisse AG British Pound Sell 12/21/11 101,555 103,167 1,612 Canadian Dollar Buy 12/21/11 61,942 62,130 (188) Euro Buy 12/21/11 42,197 42,947 (750) Japanese Yen Buy 12/21/11 65,425 65,043 382 Norwegian Krone Buy 12/21/11 30,708 31,561 (853) Swedish Krona Buy 12/21/11 71,598 73,757 (2,159) Deutsche Bank AG Australian Dollar Buy 12/21/11 15,974 16,021 (47) British Pound Sell 12/21/11 21,661 22,004 343 Euro Sell 12/21/11 37,091 37,757 666 Swedish Krona Buy 12/21/11 56,099 57,704 (1,605) Goldman Sachs International British Pound Buy 12/21/11 61,059 62,026 (967) Canadian Dollar Buy 12/21/11 36,558 36,715 (157) Euro Buy 12/21/11 140,569 143,099 (2,530) Japanese Yen Buy 12/21/11 311,169 309,189 1,980 Norwegian Krone Buy 12/21/11 9,441 9,698 (257) Swedish Krona Buy 12/21/11 4,734 4,873 (139) HSBC Bank USA, National Association British Pound Sell 12/21/11 18,208 18,490 282 Euro Buy 12/21/11 236,118 240,319 (4,201) Hong Kong Dollar Sell 12/21/11 26,363 26,364 1 New Zealand Dollar Buy 12/21/11 35,347 35,913 (566) Singapore Dollar Buy 12/21/11 17,330 17,463 (133) JPMorgan Chase Bank, N.A. Australian Dollar Buy 12/21/11 14,336 14,403 (67) British Pound Sell 12/21/11 257,733 260,740 3,007 Canadian Dollar Buy 12/21/11 26,169 26,270 (101) Euro Sell 12/21/11 79,423 80,813 1,390 Hong Kong Dollar Sell 12/21/11 31,139 31,142 3 Japanese Yen Sell 12/21/11 129,611 128,783 (828) Singapore Dollar Sell 12/21/11 25,449 25,651 202 Swedish Krona Buy 12/21/11 31,751 32,681 (930) Swiss Franc Sell 12/21/11 102,454 106,135 3,681 Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/21/11 45,772 45,902 (130) British Pound Sell 12/21/11 24,957 25,340 383 Canadian Dollar Buy 12/21/11 16,858 16,914 (56) Euro Buy 12/21/11 69,209 70,437 (1,228) Israeli Shekel Buy 12/21/11 25,180 25,826 (646) Japanese Yen Buy 12/21/11 20,930 20,794 136 Swedish Krona Buy 12/21/11 21,856 22,538 (682) Swiss Franc Buy 12/21/11 11,834 12,276 (442) State Street Bank and Trust Co. Canadian Dollar Buy 12/21/11 79,094 79,374 (280) Euro Buy 12/21/11 42,197 42,932 (735) Israeli Shekel Buy 12/21/11 9,822 10,069 (247) Swedish Krona Buy 12/21/11 16,134 16,611 (477) UBS AG British Pound Sell 12/21/11 10,830 11,189 359 Canadian Dollar Buy 12/21/11 33,617 33,759 (142) Euro Buy 12/21/11 61,818 62,500 (682) Israeli Shekel Buy 12/21/11 9,822 10,064 (242) Norwegian Krone Buy 12/21/11 26,835 27,578 (743) Swedish Krona Sell 12/21/11 68,088 70,084 1,996 Swiss Franc Buy 12/21/11 15,669 16,252 (583) Westpac Banking Corp. Australian Dollar Buy 12/21/11 20,480 20,583 (103) British Pound Buy 12/21/11 39,398 40,004 (606) Canadian Dollar Buy 12/21/11 53,415 53,679 (264) Euro Buy 12/21/11 97,162 98,906 (1,744) Japanese Yen Sell 12/21/11 66,231 65,840 (391) Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $9,242,307. (b) The aggregate identified cost on a tax basis is $8,650,384, resulting in gross unrealized appreciation and depreciation of $948,023 and $374,010, respectively, or net unrealized appreciation of $574,013. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $49 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $823,297 and $912,241, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $47,142 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 44.0 % United Kingdom 23.2 Japan 9.0 Germany 5.8 Belgium 3.1 Spain 2.2 Hong Kong 2.2 Switzerland 2.0 Singapore 1.8 Philippines 1.6 Denmark 1.5 Netherlands 1.5 Italy 1.1 Portugal 1.0 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $26,477 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $607,512 $417,392 $— Information technology 513,616 277,567 — Telecommunication services 3,138,519 4,145,420 — Total common stocks — Short-term investments 124,371 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(14,220) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $23,996 $38,216 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam Retirement Income Fund Lifestyle 2 The fund's portfolio 11/30/11 (Unaudited) INVESTMENT COMPANIES (44.9%) (a) Shares Value Financial Select Sector SPDR Fund 433 $5,547 iShares MSCI EAFE Index Fund 346 17,746 Putnam Absolute Return 100 Fund Class Y (AFF) 48,616 493,452 Putnam Absolute Return 300 Fund Class Y (AFF) 114,429 1,177,475 Putnam Absolute Return 500 Fund Class Y (AFF) 185,527 2,014,825 Putnam Absolute Return 700 Fund Class Y (AFF) 26,896 302,582 Putnam Money Market Fund Class A (AFF) 395,939 395,939 SPDR S&P rust 707 88,453 SPDR S&P Midcap rust 74 11,915 Vanguard Small Cap ETF Fund (VIPERS) (R) 53 2,964 Total investment companies (cost $4,656,028) COMMON STOCKS (15.0%) (a) Shares Value Basic materials (0.7%) Albemarle Corp. 67 $3,654 BASF SE (Germany) 62 4,506 Cytec Industries, Inc. 46 2,169 Domtar Corp. (Canada) 20 1,571 Fletcher Building, Ltd. (New Zealand) 736 3,476 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 189 7,484 International Flavors & Fragrances, Inc. 59 3,201 LyondellBasell Industries NV Class A (Netherlands) 46 1,503 MeadWestvaco Corp. 125 3,731 Monsanto Co. 33 2,424 Nippon Paper Group, Inc. (Japan) 500 10,740 Nitto Denko Corp. (Japan) 200 8,287 PPG Industries, Inc. 73 6,406 Rio Tinto PLC (United Kingdom) 30 1,589 Sealed Air Corp. 75 1,322 Syngenta AG (Switzerland) (NON) 10 2,951 voestalpine AG (Austria) 217 6,329 Weyerhaeuser Co. (R) 109 1,830 Yara International ASA (Norway) 26 1,061 Capital goods (0.9%) Autoliv, Inc. (Sweden) 35 1,865 Bekaert NV (Belgium) 93 3,696 Dover Corp. 123 6,761 Emerson Electric Co. 159 8,308 Fluor Corp. 49 2,686 Hitachi, Ltd. (Japan) 2,000 11,211 Lockheed Martin Corp. 90 7,034 Metso Corp. OYJ (Finland) 82 3,277 Mitsubishi Electric Corp. (Japan) 1,000 9,554 Parker Hannifin Corp. 94 7,781 Raytheon Co. 140 6,380 Regal-Beloit Corp. 59 3,107 SembCorp Industries, Ltd. (Singapore) 1,000 3,365 Singapore Technologies Engineering, Ltd. (Singapore) 1,000 2,109 Societe BIC SA (France) 89 7,900 Thomas & Betts Corp. (NON) 19 988 United Technologies Corp. 18 1,379 Communication services (0.8%) American Tower REIT, Inc. Class A (NON) 74 4,366 AT&T, Inc. 237 6,868 Chorus, Ltd. (New Zealand) 1,114 2,857 Comcast Corp. Class A 97 2,199 DIRECTV Class A (NON) 175 8,264 France Telecom SA (France) 456 7,876 IAC/InterActiveCorp. (NON) 189 7,915 MetroPCS Communications, Inc. (NON) 70 587 NII Holdings, Inc. (NON) 165 3,797 Partner Communications Co., Ltd. (Israel) 257 2,482 Telecom Corp. of New Zealand, Ltd. (New Zealand) 5,570 8,888 Telstra Corp., Ltd. (Australia) 3,455 11,329 Verizon Communications, Inc. 305 11,508 Conglomerates (0.3%) 3M Co. 12 972 General Electric Co. 538 8,560 SPX Corp. 66 4,184 Vivendi (France) 427 9,853 Consumer cyclicals (1.4%) Advance Auto Parts, Inc. 60 4,153 Bridgestone Corp. (Japan) 100 2,322 Coach, Inc. 81 5,070 Dun & Bradstreet Corp. (The) 60 4,192 Expedia, Inc. 140 3,894 Foot Locker, Inc. 179 4,223 GameStop Corp. Class A (NON) 137 3,167 Harman International Industries, Inc. 68 2,808 Host Marriott Corp. (R) 418 5,915 Interpublic Group of Companies, Inc. (The) 359 3,367 Kimberly-Clark Corp. 116 8,291 Kingfisher PLC (United Kingdom) 1,419 5,722 Limited Brands, Inc. 108 4,572 Mediaset SpA (Italy) 670 1,979 Moody's Corp. 48 1,666 Navistar International Corp. (NON) 44 1,638 News Corp. Class A 150 2,616 Next PLC (United Kingdom) 142 6,003 Omnicom Group, Inc. 140 6,044 Peugeot SA (France) 156 2,924 R. R. Donnelley & Sons Co. 150 2,253 Sony Corp. (Japan) 200 3,603 Swire Pacific, Ltd. (Hong Kong) 500 6,091 Thomas Cook Group PLC (United Kingdom) 2,079 599 TJX Cos., Inc. (The) 132 8,144 TRW Automotive Holdings Corp. (NON) 45 1,470 VF Corp. 42 5,825 Viacom, Inc. Class B 102 4,566 Volkswagen AG (Preference) (Germany) 57 9,788 Volvo AB Class B (Sweden) 83 954 Wal-Mart Stores, Inc. 253 14,902 Walt Disney Co. (The) 43 1,542 Williams-Sonoma, Inc. 95 3,588 Consumer staples (1.3%) Coca-Cola Co. (The) 93 6,252 Costco Wholesale Corp. 25 2,133 CVS Caremark Corp. 126 4,894 Dr. Pepper Snapple Group, Inc. 169 6,174 Energizer Holdings, Inc. (NON) 36 2,602 Genuine Parts Co. 91 5,324 Heineken NV (Netherlands) 102 4,790 Kao Corp. (Japan) 300 7,924 Kroger Co. (The) 151 3,500 Lorillard, Inc. 33 3,683 McDonald's Corp. 33 3,152 Metro AG (Germany) 70 3,442 Nestle SA (Switzerland) 304 17,055 PepsiCo, Inc. 65 4,160 Philip Morris International, Inc. 167 12,732 Procter & Gamble Co. (The) 150 9,686 Reckitt Benckiser Group PLC (United Kingdom) 108 5,463 Safeway, Inc. 298 5,960 Suedzucker AG (Germany) 98 3,116 Tesco PLC (United Kingdom) 1,072 6,841 Walgreen Co. 111 3,743 Woolworths, Ltd. (Australia) 108 2,767 Energy (1.3%) BP PLC (United Kingdom) 1,124 8,178 Caltex Australia, Ltd. (Australia) 216 2,911 Cameron International Corp. (NON) 158 8,530 Chevron Corp. 99 10,179 ConocoPhillips 127 9,058 Exxon Mobil Corp. 351 28,204 Halliburton Co. 93 3,422 HollyFrontier Corp. 116 2,697 JX Holdings, Inc. (Japan) 1,700 10,873 Marathon Oil Corp. 131 3,663 Marathon Petroleum Corp. 65 2,170 Murphy Oil Corp. 107 5,983 Occidental Petroleum Corp. 14 1,385 Oceaneering International, Inc. 176 8,371 Petrofac, Ltd. (United Kingdom) 199 4,552 Royal Dutch Shell PLC Class A (United Kingdom) 181 6,348 Schlumberger, Ltd. 28 2,109 Tesoro Corp. (NON) 112 2,676 Valero Energy Corp. 358 7,973 Financials (4.6%) Affiliated Managers Group (NON) 36 3,405 Aflac, Inc. 72 3,128 Alexandria Real Estate Equities, Inc. (R) 21 1,377 Allied World Assurance Co. Holdings AG 59 3,510 American Express Co. 66 3,171 American Financial Group, Inc. 11 396 Annaly Capital Management, Inc. (R) 208 3,343 Arch Capital Group, Ltd. (NON) 36 1,360 Ashford Hospitality Trust, Inc. (R) 343 2,730 Assurant, Inc. 81 3,178 Assured Guaranty, Ltd. (Bermuda) 66 640 AvalonBay Communities, Inc. (R) 123 15,357 Aviva PLC (United Kingdom) 1,594 7,857 Baloise Holding AG Class R (Switzerland) 41 2,909 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 279 2,368 Banco Santander Central Hispano SA (Spain) 1,301 9,760 Bank of America Corp. 570 3,101 Barclays PLC (United Kingdom) 1,155 3,326 Berkshire Hathaway, Inc. Class B (NON) 71 5,592 Boston Properties, Inc. (R) 104 9,920 BRE Properties (R) 145 7,056 Broadridge Financial Solutions, Inc. 62 1,399 Camden Property Trust (R) 26 1,501 Cedar Shopping Centers, Inc. (R) 537 1,794 Chubb Corp. (The) 36 2,428 Citigroup, Inc. 220 6,046 Cogdell Spencer, Inc. (R) 449 1,684 CommonWealth REIT (R) 315 5,273 Coresite Realty Corporation (R) 220 3,685 CubeSmart (R) 359 3,579 DCT Industrial Trust, Inc. (R) 641 3,083 Delek Group, Ltd. (Israel) 6 1,112 Digital Realty Trust, Inc. (R) 43 2,731 Douglas Emmett, Inc. (R) 309 5,556 Duke Realty Investments, Inc. (R) 24 278 DuPont Fabros Technology, Inc. (R) 157 3,537 Education Realty Trust, Inc. (R) 423 3,942 Endurance Specialty Holdings, Ltd. (Bermuda) 62 2,243 Equity Residential Trust (R) 239 13,190 Essex Property Trust, Inc. (R) 57 7,572 Extra Space Storage, Inc. (R) 218 5,254 Federal Realty Investment Trust (R) 92 8,136 Fifth Third Bancorp 209 2,527 General Growth Properties (R) 197 2,774 Goldman Sachs Group, Inc. (The) 27 2,588 Hang Lung Group, Ltd. (Hong Kong) 1,000 5,349 Hartford Financial Services Group, Inc. (The) 192 3,410 HCP, Inc. (R) 367 14,185 Health Care REIT, Inc. (R) 108 5,418 Highwoods Properties, Inc. (R) 184 5,307 Hospitality Properties Trust (R) 232 5,111 Hudson City Bancorp, Inc. 302 1,688 Huntington Bancshares, Inc. 340 1,785 Intesa Sanpaolo SpA (Italy) 3,357 5,590 JPMorgan Chase & Co. 275 8,517 Kimco Realty Corp. (R) 550 8,674 Kinnevik Investment AB Class B (Sweden) 378 7,667 Kite Realty Group Trust (R) 496 2,093 Lexington Realty Trust (R) 657 4,980 Liberty Property Trust (R) 194 5,783 Lloyds Banking Group PLC (United Kingdom) (NON) 8,622 3,394 Macerich Co. (The) (R) 67 3,357 Man Group PLC (United Kingdom) 2,675 6,007 Morgan Stanley 202 2,988 Nasdaq OMX Group, Inc. (The) (NON) 122 3,203 National Australia Bank, Ltd. (Australia) 458 11,406 National Retail Properties, Inc. (R) 207 5,351 Pennsylvania Real Estate Investment Trust (R) 264 2,463 Piedmont Office Realty Trust, Inc. Class A (R) 357 5,940 PNC Financial Services Group, Inc. 126 6,830 Post Properties, Inc. (R) 139 5,559 Prologis, Inc. (R) 312 8,680 Public Storage (R) 155 20,445 Rayonier, Inc. (R) 157 6,380 Realty Income Corp. (R) 46 1,558 Regency Centers Corp. (R) 163 6,057 RenaissanceRe Holdings, Ltd. 25 1,836 Retail Opportunity Investments Corp. (R) 251 2,957 Senior Housing Properties Trust (R) 37 811 Simon Property Group, Inc. (R) 300 37,302 SL Green Realty Corp. (R) 42 2,765 Sovran Self Storage, Inc. (R) 95 3,956 State Street Corp. 41 1,626 Sumitomo Mitsui Financial Group, Inc. (Japan) 400 11,049 Taubman Centers, Inc. (R) 15 935 Travelers Cos., Inc. (The) 31 1,744 U.S. Bancorp 176 4,562 UDR, Inc. (R) 102 2,397 Vornado Realty Trust (R) 119 8,860 Wells Fargo & Co. 185 4,784 Westpac Banking Corp. (Australia) 137 2,986 Wheelock and Co., Ltd. (Hong Kong) 1,000 2,666 Winthrop Realty Trust (R) 247 2,307 Health care (1.5%) Abbott Laboratories 46 2,509 Aetna, Inc. 111 4,642 Allergan, Inc. 98 8,205 AmerisourceBergen Corp. 121 4,495 AstraZeneca PLC (United Kingdom) 257 11,911 Cardinal Health, Inc. 92 3,906 Covidien PLC (Ireland) 38 1,731 Eli Lilly & Co. 153 5,791 Forest Laboratories, Inc. (NON) 196 5,872 Fresenius SE (Germany) 102 9,809 Gilead Sciences, Inc. (NON) 210 8,369 Humana, Inc. 50 4,434 Johnson & Johnson 140 9,061 Laboratory Corp. of America Holdings (NON) 44 3,772 Medco Health Solutions, Inc. (NON) 118 6,687 Merck & Co., Inc. 129 4,612 Novartis AG (Switzerland) 96 5,183 Orion Oyj Class B (Finland) 159 3,230 Pfizer, Inc. 374 7,506 Sabra Health Care REIT, Inc. (R) 211 2,237 Sanofi (France) 67 4,690 Takeda Pharmaceutical Co., Ltd. (Japan) 200 8,193 UnitedHealth Group, Inc. 173 8,437 Ventas, Inc. (R) 196 10,341 Waters Corp. (NON) 82 6,560 Technology (1.6%) Accenture PLC Class A 117 6,778 Apple, Inc. (NON) 84 32,105 Applied Materials, Inc. 631 6,802 CA, Inc. 134 2,841 Cisco Systems, Inc. 116 2,162 Dell, Inc. (NON) 369 5,815 Fujitsu, Ltd. (Japan) 1,000 5,327 Google, Inc. Class A (NON) 22 13,187 Harris Corp. 44 1,566 Hewlett-Packard Co. 211 5,897 Honeywell International, Inc. 180 9,747 IBM Corp. 72 13,536 Intel Corp. 161 4,011 L-3 Communications Holdings, Inc. 80 5,304 Microsoft Corp. 728 18,622 Nokia OYJ (Finland) 714 4,134 Novellus Systems, Inc. (NON) 70 2,423 Oracle Corp. 143 4,483 QLogic Corp. (NON) 282 4,207 Qualcomm, Inc. 40 2,192 Tech Data Corp. (NON) 55 2,708 Teradata Corp. (NON) 41 2,223 Teradyne, Inc. (NON) 320 4,307 Western Digital Corp. (NON) 81 2,355 Transportation (0.1%) ComfortDelgro Corp., Ltd. (Singapore) 3,000 3,334 Firstgroup PLC (United Kingdom) 268 1,378 Southwest Airlines Co. 203 1,701 United Continental Holdings, Inc. (NON) 206 3,702 Yangzijiang Shipbuilding Holdings, Ltd. (China) 3,000 2,170 Utilities and power (0.5%) AES Corp. (The) (NON) 311 3,757 Alliant Energy Corp. 46 1,942 Ameren Corp. 44 1,488 American Electric Power Co., Inc. 51 2,024 CMS Energy Corp. 87 1,820 Enel SpA (Italy) 1,009 4,286 Energias de Portugal (EDP) SA (Portugal) 2,889 9,261 Entergy Corp. 39 2,744 Exelon Corp. 168 7,444 NRG Energy, Inc. (NON) 94 1,850 Public Power Corp. SA (Greece) 244 1,377 Red Electrica Corp. SA (Spain) 172 7,564 TECO Energy, Inc. 276 5,183 Westar Energy, Inc. 63 1,740 Total common stocks (cost $1,609,758) U.S. TREASURY OBLIGATIONS (14.2%) (a) Principal amount Value U.S. Treasury Bonds 7 7/8s, February 15, 2021 $82,000 $123,775 5 1/4s, November 15, 2028 33,000 44,470 4 1/2s, February 15, 2036 20,000 25,453 U.S. Treasury Notes 3 5/8s, February 15, 2021 12,000 13,709 3 1/8s, May 15, 2021 3,000 3,293 3 1/8s, October 31, 2016 190,000 209,980 2 3/4s, December 31, 2017 283,000 307,851 2 5/8s, February 29, 2016 98,000 105,790 2s, January 31, 2016 157,000 165,322 1 3/8s, May 15, 2013 187,000 190,145 1s, August 31, 2016 236,000 237,281 Total U.S. treasury obligations (cost $1,402,533) CONVERTIBLE PREFERRED STOCKS (2.2%) (a) Shares Value Basic materials (0.1%) Vale Capital II $3.375 cv. pfd. (Cayman Islands) 125 $8,133 Communication services (0.2%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 180 7,155 Crown Castle International Corp. $3.125 cum. cv. pfd. 139 8,219 Consumer cyclicals (0.5%) Callaway Golf Co. Ser. B, 7.50% cv. pfd. 34 3,273 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 374 7,959 General Motors Co. Ser. B, $2.375 cv. pfd. 395 13,479 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 8 7,636 Nielsen Holdings NV $3.125 cv. pfd. 125 6,953 Stanley Black & Decker, Inc. $4.75 cv. pfd. 65 7,389 Consumer staples (0.1%) Bunge, Ltd. $4.875 cv. pfd. 70 6,764 Dole Food Automatic Exchange 144A 7.00% cv. pfd. 267 2,219 Newell Financial Trust I $2.625 cum. cv. pfd. 107 4,641 Energy (0.2%) Apache Corp. Ser. D, $3.00 cv. pfd. 167 9,456 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 11 11,949 Financials (0.7%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. 229 5,420 AMG Capital Trust II $2.575 cv. pfd. 183 7,320 Assured Guaranty, Ltd. $4.25 cv. pfd. (Bermuda) 32 1,322 Bank of America Corp. Ser. L, 7.25% cv. pfd. 11 8,511 Citigroup, Inc. $7.50 cv. pfd. 123 10,386 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 255 4,920 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 180 3,519 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. 140 6,860 Huntington Bancshares Ser. A, 8.50% cv. pfd. 6 6,288 MetLife, Inc. $3.75 cv. pfd. 110 6,687 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 9 9,486 Technology (0.1%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 8 5,110 Unisys Corp. Ser. A, 6.25% cv. pfd. 89 6,219 Transportation (—%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 492 4,553 Utilities and power (0.3%) AES Trust III $3.375 cv. pfd. 178 8,722 El Paso Energy Capital Trust I $2.375 cv. pfd. 177 8,146 Great Plains Energy, Inc. $6.00 cv. pfd. 132 8,361 PPL Corp. $4.375 cv. pfd. 140 7,675 Total convertible preferred stocks (cost $257,419) CONVERTIBLE BONDS AND NOTES (2.2%) (a) Principal amount Value Basic materials (0.1%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $3,000 $3,248 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 4,000 4,426 USEC, Inc. cv. sr. unsec. notes 3s, 2014 4,000 2,055 Capital goods (0.2%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 7,000 6,851 Icahn Enterprises LP/Icahn Enterprises Finance Corp. cv. sr. unsec. notes FRN 4s, 2013 5,000 4,663 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 6,000 4,463 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 4,000 3,685 Communication services (0.4%) Cogent Communication Group, Inc. cv. sr. unsec. notes 1s, 2027 5,000 4,450 Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 6,000 8,340 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 8,000 6,960 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 4,000 5,455 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 7,000 3,780 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 5,000 7,038 Consumer cyclicals (0.5%) CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 4,000 4,300 Charming Shoppes, Inc. cv. sr. unsec. notes 1 1/8s, 2014 8,000 7,120 Digital River, Inc. 144A cv. sr. unsec. notes 2s, 2030 5,000 4,088 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 4,000 5,670 Liberty Media, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 11,000 6,064 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 9,000 8,044 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 6,000 5,565 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 4,000 5,170 Consumer staples (0.1%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 3,000 3,150 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 4,000 3,700 Energy (0.2%) Alpha Natural Resources, Inc. cv. sr. unsec. notes 2 3/8s, 2015 4,000 3,730 Endeavour International Corp. 144A cv. company guaranty sr. unsec. notes 5 1/2s, 2016 4,000 3,022 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 3,000 2,805 Helix Energy Solutions Group, Inc. cv. sr. unsec. unsub. notes 3 1/4s, 2025 4,000 4,055 James River Coal Co. 144A cv. sr. unsec. notes 3 1/8s, 2018 5,000 3,063 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 5,000 5,253 Financials (0.2%) Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 5,000 4,770 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 3,000 4,718 iStar Financial, Inc. cv. sr. unsec. unsub. notes FRN 0.872s, 2012 (R) 5,000 4,569 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 4,000 5,215 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 6,000 4,875 Health care (0.3%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 5,000 4,094 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 5,000 3,200 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) 3,000 1,258 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 3,000 2,108 Hologic, Inc. cv. sr. unsec. notes stepped-coupon 2s (zero %, 12/15/16) 2037 (STP) 2,000 2,215 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 12/15/13) 2037 (STP) 6,000 5,670 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 5,000 5,181 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 2,000 1,955 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 5,000 5,938 Technology (0.2%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 9,000 8,798 Quantum Corp. cv. sr. unsec. sub. notes 3 1/2s, 2015 (FWC) 3,000 2,899 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 5,000 4,194 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 3,000 3,154 Transportation (—%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 4,000 2,760 Total convertible bonds and notes (cost $241,004) CORPORATE BONDS AND NOTES (1.9%) (a) Principal amount Value Basic materials (0.3%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $5,000 $6,257 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 5,000 4,865 International Paper Co. sr. unsec. notes 9 3/8s, 2019 5,000 6,365 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 5,000 6,172 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec notes 6s, 2041 (Canada) 5,000 4,647 Communication services (0.5%) American Tower REIT, Inc. sr. unsec. notes 7s, 2017 5,000 5,747 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 5,000 2,900 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 5,000 5,973 France Telecom sr. unsec. unsub. notes 8 1/2s, 2031 (France) 3,000 4,143 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 5,000 5,405 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 2,926 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,300 Qwest Corp. notes 6 3/4s, 2021 4,000 4,171 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 5,000 4,795 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 10,000 9,893 Consumer cyclicals (—%) Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 5,000 4,976 Consumer staples (0.1%) Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 5,000 5,864 Energy (0.2%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 5,000 5,574 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 5,000 4,994 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,075 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 5,000 5,708 Financials (0.6%) Citigroup, Inc. sr. unsec. notes 4 1/2s, 2022 5,000 4,630 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 5,000 5,411 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 5,000 3,250 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 15,000 16,230 HSBC Holdings PLC sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 5,000 5,011 JPMorgan Chase Capital XX company guaranty jr. unsec. sub. notes Ser. T, 6.55s, 2036 10,000 9,963 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 5,000 4,425 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 5,000 5,185 Transportation (—%) CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 5,000 4,981 Utilities and power (0.2%) Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 5,000 5,188 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 5,000 5,267 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 5,000 5,790 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 5,000 6,520 Total corporate bonds and notes (cost $197,262) MORTGAGE-BACKED SECURITIES (0.9%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.801s, 2049 $21,000 $21,832 Ser. 06-5, Class A3, 5.39s, 2047 20,000 20,800 LB-UBS Commercial Mortgage Trust Ser. 07-C1, Class A2, 5.318s, 2040 18,538 18,581 Merrill Lynch Mortgage Trust Ser. 05-CIP1, Class A3A, 4.949s, 2038 25,000 26,192 Total mortgage-backed securities (cost $86,573) SHORT-TERM INVESTMENTS (18.1%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% (e) 1,653,129 $1,653,129 U.S. Treasury Bills with an effective yield of 0.070%, February 9, 2012 (SEG) $5,000 4,999 U.S. Treasury Bills with effective yields ranging from 0.064% to 0.071%, July 26, 2012 (SEGSF) 110,000 109,952 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.074%, June 28, 2012 (SEG) 50,000 49,978 Total short-term investments (cost $1,818,058) TOTAL INVESTMENTS Total investments (cost $10,268,635) (b) FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $173,885) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Buy 12/21/11 $1,884 $1,923 $(39) Euro Sell 12/21/11 19,889 20,238 349 Swedish Krona Sell 12/21/11 1,077 1,046 (31) Swiss Franc Sell 12/21/11 329 341 12 Barclays Bank PLC Japanese Yen Buy 12/21/11 8,128 8,080 48 Citibank, N.A. British Pound Buy 12/21/11 1,570 1,594 (24) Danish Krone Buy 12/21/11 4,066 4,182 (116) Euro Sell 12/21/11 8,870 9,070 200 Hong Kong Dollar Sell 12/21/11 3,566 3,566 — Singapore Dollar Buy 12/21/11 1,483 1,495 (12) Swedish Krona Buy 12/21/11 5,191 5,343 (152) Credit Suisse AG Australian Dollar Sell 12/21/11 1,536 1,542 6 British Pound Buy 12/21/11 9,575 9,727 (152) Euro Sell 12/21/11 2,957 3,009 52 Deutsche Bank AG British Pound Sell 12/21/11 1,256 1,276 20 Swedish Krona Sell 12/21/11 1,003 1,032 29 Goldman Sachs International British Pound Buy 12/21/11 942 957 (15) Euro Sell 12/21/11 1,747 1,778 31 Japanese Yen Sell 12/21/11 1,739 1,728 (11) HSBC Bank USA, National Association Australian Dollar Sell 12/21/11 2,867 2,875 8 British Pound Buy 12/21/11 942 956 (14) Euro Buy 12/21/11 2,688 2,736 (48) New Zealand Dollar Buy 12/21/11 1,557 1,495 62 Swiss Franc Buy 12/21/11 10,081 10,451 (370) JPMorgan Chase Bank, N.A. British Pound Buy 12/21/11 3,139 3,188 (49) Euro Buy 12/21/11 2,419 2,462 (43) Hong Kong Dollar Buy 12/21/11 1,300 1,300 — Japanese Yen Sell 12/21/11 1,456 1,446 (10) Singapore Dollar Sell 12/21/11 4,918 4,957 39 Swiss Franc Sell 12/21/11 1,205 1,191 (14) Royal Bank of Scotland PLC (The) British Pound Buy 12/21/11 2,982 3,028 (46) Euro Buy 12/21/11 5,107 5,197 (90) Japanese Yen Sell 12/21/11 4,993 4,960 (33) Swiss Franc Sell 12/21/11 2,192 2,273 81 State Street Bank and Trust Co. Euro Buy 12/21/11 8,332 8,477 (145) UBS AG Australian Dollar Buy 12/21/11 10,854 10,907 (53) British Pound Sell 12/21/11 3,296 3,348 52 Euro Buy 12/21/11 135 164 (29) Israeli Shekel Sell 12/21/11 692 709 17 New Zealand Dollar Sell 12/21/11 15,182 15,431 249 Norwegian Krone Buy 12/21/11 2,853 2,932 (79) Westpac Banking Corp. Euro Sell 12/21/11 2,285 2,326 41 Japanese Yen Buy 12/21/11 3,168 3,149 19 Total FUTURES CONTRACTS OUTSTANDING at 11/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Short) 1 $141,375 Mar-12 $1,654 U.S. Treasury Bond 30 yr (Long) 1 155,438 Mar-12 (2,893) U.S. Treasury Note 2 yr (Long) 3 661,500 Mar-12 88 U.S. Treasury Note 5 yr (Short) 7 858,484 Mar-12 (614) U.S. Treasury Note 10 yr (Long) 3 388,031 Mar-12 (1,389) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG DJ CDX NA IG Series 17 Index BBB+/P $12,821 $650,000 12/20/16 100 bp $4,592 JPMorgan Chase Bank, N.A. DJ CDX EM Series 15 Version 1 Index BB+/P (50,000) 400,000 6/20/16 500 bp (11,851) DJ CDX NA HY Series 17 Version 1 Index B+/P 99,375 990,000 12/20/16 500 bp 19,961 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at November 30, 2011. Securities rated by Putnam are indicated by “/P.” Key to holding's abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $10,051,770. (b) The aggregate identified cost on a tax basis is $10,268,639, resulting in gross unrealized appreciation and depreciation of $83,795 and $365,389, respectively, or net unrealized depreciation of $281,594. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Transactions during the period with a company which is under common ownership or control, or the fund owned at least 5% of the voting securities, were as follows: Name of affiliates Market value at the beginning of the reporting period Purchase cost Sales proceeds Investment income Market value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $— Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 1,985,344 — Putnam Absolute Return 700 Fund Class Y 295,114 — Putnam Money Market Fund Class A 409,688 10 Totals Market values are shown for those securities affiliated at period end. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $319 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $267,445 and $746,297, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $4,245,882 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts: The fund enters into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $50,315 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $109,945. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $35,295 $38,939 $— Capital goods 46,289 41,112 — Communication services 45,504 33,432 — Conglomerates 13,716 9,853 — Consumer cyclicals 103,906 39,985 — Consumer staples 73,995 51,398 — Energy 96,420 32,862 — Financials 380,668 83,446 — Health care 109,167 43,016 — Technology 153,271 9,461 — Transportation 5,403 6,882 — Utilities and power 29,992 22,488 — Total common stocks — Convertible bonds and notes — 217,784 — Convertible preferred stocks — 224,730 — Corporate bonds and notes — 194,601 — Investment Companies 4,510,898 — — Mortgage-backed securities — 87,405 — U.S. Treasury Obligations — 1,427,069 — Short-term investments 1,653,129 164,929 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(260) $— Futures contracts (3,154) — — Credit default contracts — (49,494) — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $38,149 $87,643 Foreign exchange contracts 1,315 1,575 Interest rate contracts 1,742 4,896 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 29, 2012 Date of reporting period:	November 30, 2011 Item 1. Schedule of Investments: Putnam Retirement Income Fund Lifestyle 3 The fund's portfolio 11/30/11 (Unaudited) COMMON STOCKS (30.4%) (a) Shares Value Banking (1.6%) Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 1,091 $9,260 Banco Santander Central Hispano SA (Spain) 5,087 38,163 Bank of America Corp. 1,244 6,767 Barclays PLC (United Kingdom) 4,517 13,005 Fifth Third Bancorp 449 5,428 Hudson City Bancorp, Inc. 644 3,600 Huntington Bancshares, Inc. 727 3,817 Intesa Sanpaolo SpA (Italy) 13,130 21,865 JPMorgan Chase & Co. 590 18,272 Lloyds Banking Group PLC (United Kingdom) (NON) 33,723 13,274 National Australia Bank, Ltd. (Australia) 1,791 44,603 PNC Financial Services Group, Inc. 271 14,691 State Street Corp. 90 3,569 Sumitomo Mitsui Financial Group, Inc. (Japan) 1,600 44,197 U.S. Bancorp 378 9,798 Wells Fargo & Co. 398 10,292 Westpac Banking Corp. (Australia) 535 11,662 Basic materials (1.3%) Albemarle Corp. 145 7,907 BASF SE (Germany) 242 17,588 Cytec Industries, Inc. 100 4,716 Domtar Corp. (Canada) 44 3,455 Fletcher Building, Ltd. (New Zealand) 2,878 13,594 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 405 16,038 International Flavors & Fragrances, Inc. 129 7,000 LyondellBasell Industries NV Class A (Netherlands) 96 3,136 MeadWestvaco Corp. 269 8,030 Monsanto Co. 72 5,288 Nippon Paper Group, Inc. (Japan) 1,800 38,665 Nitto Denko Corp. (Japan) 800 33,146 PPG Industries, Inc. 157 13,777 Rio Tinto PLC (United Kingdom) 117 6,197 Sealed Air Corp. 163 2,872 Syngenta AG (Switzerland) (NON) 43 12,690 voestalpine AG (Austria) 848 24,733 Weyerhaeuser Co. (R) 239 4,013 Yara International ASA (Norway) 101 4,123 Capital goods (1.5%) Autoliv, Inc. (Sweden) 76 4,049 Bekaert SA (Belgium) 363 14,427 Dover Corp. 265 14,567 Emerson Electric Co. 341 17,817 Fluor Corp. 103 5,646 Hitachi, Ltd. (Japan) 8,000 44,842 Lockheed Martin Corp. 194 15,161 Metso Corp. OYJ (Finland) 320 12,787 Mitsubishi Electric Corp. (Japan) 3,000 28,661 Parker Hannifin Corp. 202 16,722 Raytheon Co. 301 13,717 Regal-Beloit Corp. 129 6,793 SembCorp Industries, Ltd. (Singapore) 5,000 16,827 Singapore Technologies Engineering, Ltd. (Singapore) 3,000 6,327 Societe BIC SA (France) 348 30,889 Thomas & Betts Corp. (NON) 40 2,080 United Technologies Corp. 41 3,141 Communication services (1.4%) American Tower Corp. Class A (NON) 159 9,381 AT&T, Inc. 510 14,780 Chorus, Ltd. (New Zealand) 4,357 11,174 Comcast Corp. Class A 202 4,579 DIRECTV Class A (NON) 376 17,755 France Telecom SA (France) 1,783 30,795 IAC/InterActiveCorp. 405 16,961 MetroPCS Communications, Inc. (NON) 151 1,265 NII Holdings, Inc. (NON) 354 8,146 Partner Communications Co., Ltd. (Israel) 1,005 9,706 Telecom Corp. of New Zealand, Ltd. (New Zealand) 21,786 34,762 Telstra Corp., Ltd. (Australia) 13,513 44,309 Verizon Communications, Inc. 654 24,675 Conglomerates (0.4%) 3M Co. 27 2,188 General Electric Co. 1,153 18,344 SPX Corp. 143 9,066 Vivendi (France) 1,670 38,534 Consumer cyclicals (2.5%) Advance Auto Parts, Inc. 129 8,929 Bridgestone Corp. (Japan) 500 11,612 Coach, Inc. 176 11,016 Dun & Bradstreet Corp. (The) 130 9,083 Expedia, Inc. 301 8,372 Foot Locker, Inc. 384 9,059 GameStop Corp. Class A (NON) 296 6,844 Harman International Industries, Inc. 145 5,989 Host Marriott Corp. (R) 2,527 35,757 Interpublic Group of Companies, Inc. (The) 770 7,223 Kimberly-Clark Corp. 250 17,868 Kingfisher PLC (United Kingdom) 5,550 22,379 Limited Brands, Inc. 237 10,032 Mediaset SpA (Italy) 2,620 7,740 Moody's Corp. 105 3,645 Navistar International Corp. (NON) 93 3,462 News Corp. Class A 319 5,563 Next PLC (United Kingdom) 555 23,463 Omnicom Group, Inc. 302 13,037 Peugeot SA (France) 610 11,434 R. R. Donnelley & Sons Co. 316 4,746 Sony Corp. (Japan) 800 14,412 Steven Madden, Ltd. (NON) 1 36 Swire Pacific, Ltd. (Hong Kong) 2,500 30,456 Thomas Cook Group PLC (United Kingdom) 8,131 2,344 TJX Cos., Inc. (The) 285 17,585 Trump Entertainment Resorts, Inc. (F) 6 26 TRW Automotive Holdings Corp. (NON) 99 3,233 Vertis Holdings, Inc. (F) 11 48 VF Corp. 91 12,621 Viacom, Inc. Class B 222 9,937 Volkswagen AG (Preference) (Germany) 227 38,980 Volvo AB Class B (Sweden) 324 3,726 Wal-Mart Stores, Inc. 544 32,042 Walt Disney Co. (The) 93 3,334 Williams-Sonoma, Inc. 204 7,705 Consumer staples (2.1%) Coca-Cola Co. (The) 200 13,446 Costco Wholesale Corp. 54 4,606 CVS Caremark Corp. 275 10,681 Dr. Pepper Snapple Group, Inc. 363 13,260 Energizer Holdings, Inc. (NON) 78 5,638 Genuine Parts Co. 197 11,525 Heineken NV (Netherlands) 398 18,691 Kao Corp. (Japan) 1,100 29,056 Kroger Co. (The) 331 7,673 Lorillard, Inc. 72 8,037 McDonald's Corp. 72 6,877 Metro AG (Germany) 273 13,423 Nestle SA (Switzerland) 1,189 66,706 PepsiCo, Inc. 141 9,024 Philip Morris International, Inc. 365 27,828 Procter & Gamble Co. (The) 323 20,856 Reckitt Benckiser Group PLC (United Kingdom) 422 21,345 Safeway, Inc. 640 12,800 Suedzucker AG (Germany) 383 12,180 Tesco PLC (United Kingdom) 4,192 26,753 Walgreen Co. 243 8,194 Woolworths, Ltd. (Australia) 422 10,814 Energy (2.0%) BP PLC (United Kingdom) 4,396 31,985 Caltex Australia, Ltd. (Australia) 844 11,375 Cameron International Corp. (NON) 340 18,357 Chevron Corp. 214 22,003 Compton Petroleum Corp. (Canada) (NON) 450 2,376 ConocoPhillips 264 18,828 Exxon Mobil Corp. 753 60,571 Halliburton Co. 216 7,949 HollyFrontier Corp. 236 5,487 JX Holdings, Inc. (Japan) 6,600 42,212 Marathon Oil Corp. 282 7,885 Marathon Petroleum Corp. 141 4,708 Murphy Oil Corp. 232 12,973 Occidental Petroleum Corp. 32 3,165 Oceaneering International, Inc. 378 17,978 Petrofac, Ltd. (United Kingdom) 778 17,796 Royal Dutch Shell PLC Class A (United Kingdom) 707 24,795 Schlumberger, Ltd. 61 4,595 Stallion Oilfield Holdings, Ltd. 28 882 Tesoro Corp. (NON) 230 5,495 Valero Energy Corp. 768 17,103 Financial (0.2%) Assurant, Inc. 176 6,906 Broadridge Financial Solutions, Inc. 128 2,889 Nasdaq OMX Group, Inc. (The) (NON) 266 6,983 Sovran Self Storage, Inc. (R) 578 24,068 Financials (0.2%) American Express Co. 143 6,870 Camden Property Trust (R) 154 8,890 Citigroup, Inc. 480 13,190 Goldman Sachs Group, Inc. (The) 59 5,656 Hartford Financial Services Group, Inc. (The) 419 7,441 Health care (2.7%) Abbott Laboratories 100 5,455 Aetna, Inc. 239 9,995 Allergan, Inc. 211 17,665 AmerisourceBergen Corp. 260 9,659 AstraZeneca PLC (United Kingdom) 1,005 46,576 Cardinal Health, Inc. 201 8,534 Covidien PLC (Ireland) 82 3,735 Eli Lilly & Co. 329 12,453 Forest Laboratories, Inc. (NON) 422 12,643 Fresenius SE (Germany) 398 38,274 Gilead Sciences, Inc. (NON) 452 18,012 Humana, Inc. 108 9,577 Johnson & Johnson 301 19,481 Laboratory Corp. of America Holdings (NON) 96 8,229 Medco Health Solutions, Inc. (NON) 254 14,394 Merck & Co., Inc. 277 9,903 Novartis AG (Switzerland) 375 20,247 Orion Oyj Class B (Finland) 621 12,617 Pfizer, Inc. 803 16,116 Sabra Health Care REIT, Inc. (R) 1,280 13,568 Sanofi (France) 262 18,338 Takeda Pharmaceutical Co., Ltd. (Japan) 1,000 40,965 UnitedHealth Group, Inc. 373 18,191 Ventas, Inc. (R) 1,183 62,415 Waters Corp. (NON) 176 14,080 Insurance (0.5%) Aflac, Inc. 156 6,777 Allied World Assurance Co. Holdings AG 129 7,674 American Financial Group, Inc. 26 936 Arch Capital Group, Ltd. (NON) 78 2,946 Assured Guaranty, Ltd. (Bermuda) 142 1,377 Aviva PLC (United Kingdom) 6,234 30,727 Baloise Holding AG Class R (Switzerland) 160 11,353 Berkshire Hathaway, Inc. Class B (NON) 153 12,050 Chubb Corp. (The) 79 5,328 Endurance Specialty Holdings, Ltd. (Bermuda) 134 4,847 RenaissanceRe Holdings, Ltd. 56 4,113 Travelers Cos., Inc. (The) 69 3,881 Investment banking/Brokerage (0.4%) Affiliated Managers Group (NON) 79 7,471 Delek Group, Ltd. (Israel) 23 4,264 Kinnevik Investment AB Class B (Sweden) 1,478 29,977 Man Group PLC (United Kingdom) 10,462 23,493 Morgan Stanley 441 6,522 Real estate (10.0%) Alexandria Real Estate Equities, Inc. (R) 127 8,326 Annaly Capital Management, Inc. (R) 453 7,280 Ashford Hospitality Trust, Inc. (R) 2,077 16,533 AvalonBay Communities, Inc. (R) 709 88,519 Boston Properties, Inc. (R) 636 60,662 BRE Properties (R) 848 41,264 Cedar Shopping Centers, Inc. (R) 3,255 10,872 Cogdell Spencer, Inc. (R) 2,722 10,208 CommonWealth REIT (R) 1,705 28,542 Coresite Realty Corporation (R) 1,333 22,328 CubeSmart (R) 2,177 21,705 DCT Industrial Trust, Inc. (R) 3,884 18,682 Digital Realty Trust, Inc. (R) 261 16,574 Douglas Emmett, Inc. (R) 1,870 33,623 Duke Realty Investments, Inc. (R) 145 1,682 DuPont Fabros Technology, Inc. (R) 951 21,426 Education Realty Trust, Inc. (R) 2,561 23,869 Equity Residential Trust (R) 1,357 74,893 Essex Property Trust, Inc. (R) 345 45,833 Extra Space Storage, Inc. (R) 1,321 31,836 Federal Realty Investment Trust (R) 560 49,521 General Growth Properties (R ) 1,192 16,783 Hang Lung Group, Ltd. (Hong Kong) 3,000 16,046 HCP, Inc. (R) 2,212 85,494 Health Care REIT, Inc. (R) 656 32,912 Highwoods Properties, Inc. (R) 1,114 32,128 Hospitality Properties Trust (R) 1,404 30,930 Kimco Realty Corp. (R) 3,328 52,483 Kite Realty Group Trust (R) 3,004 12,677 Lexington Realty Trust (R) 3,977 30,146 Liberty Property Trust (R) 1,175 35,027 Macerich Co. (The) (R) 405 20,291 National Retail Properties, Inc. (R) 1,213 31,354 Pennsylvania Real Estate Investment Trust (R) 1,601 14,937 Piedmont Office Realty Trust, Inc. Class A (R) 2,161 35,959 Post Properties, Inc. (R) 843 33,712 ProLogis, Inc. (R) 1,888 52,524 Public Storage (R) 915 120,689 Rayonier, Inc. (R) 339 13,777 Realty Income Corp. (R) 274 9,278 Regency Centers Corp. (R) 987 36,677 Retail Opportunity Investments Corp. (R) 1,524 17,953 Senior Housing Properties Trust (R) 224 4,908 Simon Property Group, Inc. (R) 1,739 216,227 SL Green Realty Corp. (R) 250 16,460 Taubman Centers, Inc. (R) 101 6,295 UDR, Inc. (R) 615 14,453 Vornado Realty Trust (R) 719 53,530 Wheelock and Co., Ltd. (Hong Kong) 3,000 7,998 Winthrop Realty Trust (R) 1,500 14,010 Technology (2.2%) Accenture PLC Class A 253 14,656 Apple, Inc. (NON) 182 69,560 Applied Materials, Inc. 1,353 14,585 CA, Inc. 289 6,127 Cisco Systems, Inc. 263 4,902 Dell, Inc. (NON) 791 12,466 Fujitsu, Ltd. (Japan) 3,000 15,980 Google, Inc. Class A (NON) 49 29,370 Harris Corp. 91 3,240 Hewlett-Packard Co. 460 12,857 Honeywell International, Inc. 386 20,902 IBM Corp. 155 29,140 Intel Corp. 352 8,768 L-3 Communications Holdings, Inc. 173 11,470 Microsoft Corp. 1,559 39,879 Nokia OYJ (Finland) 2,792 16,164 Novellus Systems, Inc. (NON) 154 5,331 Oracle Corp. 309 9,687 QLogic Corp. (NON) 605 9,027 Qualcomm, Inc. 86 4,713 Tech Data Corp. (NON) 118 5,809 Teradata Corp. (NON) 88 4,772 Teradyne, Inc. (NON) 687 9,247 Western Digital Corp. (NON) 173 5,029 Transportation (0.2%) ComfortDelgro Corp., Ltd. (Singapore) 12,000 13,337 Firstgroup PLC (United Kingdom) 1,048 5,390 Southwest Airlines Co. 426 3,570 United Continental Holdings, Inc. (NON) 442 7,943 Yangzijiang Shipbuilding Holdings, Ltd. (China) 13,000 9,402 Utilities and power (1.2%) AES Corp. (The) (NON) 668 8,069 Alliant Energy Corp. 99 4,179 Ameren Corp. 94 3,178 American Electric Power Co., Inc. 111 4,404 CMS Energy Corp. 187 3,912 El Paso Corp. 1,871 46,794 Enel SpA (Italy) 3,946 16,761 Energias de Portugal (EDP) SA (Portugal) 11,299 36,219 Entergy Corp. 85 5,981 Exelon Corp. 362 16,040 NRG Energy, Inc. (NON) 202 3,975 Public Power Corp. SA (Greece) 954 5,382 Red Electrica Corp. SA (Spain) 672 29,552 TECO Energy, Inc. 593 11,137 Westar Energy, Inc. 137 3,784 Total common stocks (cost $5,109,945) CORPORATE BONDS AND NOTES (11.4%) (a) Principal amount Value Basic materials (0.5%) ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) $5,000 $4,399 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 5,000 4,231 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 5,000 5,088 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 5,000 4,865 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 20,000 21,275 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 5,000 4,925 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 15,000 — Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 15,000 16,013 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 5,000 5,150 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 8,000 9,840 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 5,000 5,844 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 1,000 1,180 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 5,000 5,038 Capital goods (0.3%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 25,000 25,438 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 10,000 12,237 Ryerson, Inc. company guaranty sr. notes 12s, 2015 5,000 5,013 Communication services (2.1%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 5,000 5,702 American Tower Corp. sr. unsec. notes 7s, 2017 5,000 5,747 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 5,000 5,707 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 43,854 50,542 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 24,000 13,920 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 5,000 6,383 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 5,000 5,973 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 5,000 5,149 CSC Holdings, LLC sr. unsec. unsub. notes 8 1/2s, 2014 5,000 5,544 France Telecom sr. unsec. unsub. notes 8 1/2s, 2031 (France) 3,000 4,143 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 3,000 2,926 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 20,000 20,750 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 5,156 4,731 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 10,000 9,200 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 5,000 6,300 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2014 26,000 26,488 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 15,000 17,025 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 100,000 100,625 Qwest Corp. notes 6 3/4s, 2021 4,000 4,171 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 10,000 10,534 Sprint Capital Corp. company guaranty 6 7/8s, 2028 40,000 27,900 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 5,000 4,462 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 5,000 5,946 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,288 Consumer cyclicals (1.5%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 5,000 5,408 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 5,000 4,350 American Media, Inc. 144A notes 13 1/2s, 2018 320 248 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 5,000 3,213 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 52,000 33,280 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 10,000 8,450 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 5,000 5,411 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 20,000 21,050 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 5,000 5,100 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 5,000 5,444 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 10,000 10,288 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 6,000 5,550 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 30,000 31,800 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 20,000 19,500 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 5,000 5,150 Liberty Interactive, LLC debs. 8 1/4s, 2030 5,000 4,838 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 20,000 900 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 5,000 5,250 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 5,000 5,075 QVC, Inc. 144A sr. notes 7 1/8s, 2017 5,000 5,238 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 10,000 9,875 Station Casinos, Inc. sr. sub. notes 6 7/8s, 2016 (In default) (F) (NON) 15,000 2 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 5,000 6,223 Travelport, LLC company guaranty 9 7/8s, 2014 30,000 18,150 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 15,000 16,950 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 25,000 24,938 Consumer staples (0.9%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 6,439 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 14,099 10,469 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 10,000 10,950 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 8,000 8,660 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 5,000 4,988 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 10,000 11,640 Hertz Corp. company guaranty sr. unsec. notes 8 7/8s, 2014 4,000 4,030 McDonald's Corp. sr. unsec. notes 5.7s, 2039 15,000 18,903 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 5,000 5,113 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 5,000 4,900 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 20,000 17,500 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 25,000 26,563 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 10,000 11,525 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 10,000 10,800 Energy (0.9%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 2,000 1,910 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 5,000 6,020 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 5,000 5,380 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 5,000 5,100 Chesapeake Energy Corp. company guaranty 6 1/2s, 2017 15,000 15,675 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 3,000 2,910 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 5,000 5,389 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 40,000 41,600 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 5,000 5,025 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 5,000 5,050 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) (In default) (NON) 5,000 3,356 Peabody Energy Corp. company guaranty 7 3/8s, 2016 20,000 21,650 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000 5,075 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 10,000 13,690 Williams Cos., Inc. (The) notes 8 3/4s, 2032 11,000 14,851 Williams Cos., Inc. (The) notes 7 3/4s, 2031 4,000 4,990 Financials (1.8%) Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 3,000 3,000 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 3,000 3,030 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 6,000 6,060 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.727s, 2014 1,000 870 American Express Co. sr. unsec. notes 8 1/8s, 2019 20,000 25,260 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.973s, 2027 20,000 14,056 Barclays Bank PLC 144A jr. unsec. sub. notes FRN 6.86s, 2049 (United Kingdom) 15,000 9,750 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 15,000 17,291 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 5,000 4,877 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 5,000 5,188 CIT Group, Inc. 144A bonds 7s, 2017 40,000 39,400 Citigroup, Inc. sr. unsec. notes 4 1/2s, 2022 5,000 4,630 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 5,000 5,056 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 10,000 7,800 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 5,000 5,411 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 5,000 3,250 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.35s, 2028 10,000 7,113 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.653s, 2016 5,000 4,567 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 5,000 5,410 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 5,000 4,535 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 5,000 5,337 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 5,000 4,875 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 5,000 3,050 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 15,000 14,513 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 5,000 4,475 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 5,000 5,050 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 5,000 4,150 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 5,000 4,950 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 5,000 7,153 MetLife, Inc. sr. unsec. 6 3/4s, 2016 5,000 5,680 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 (R ) 5,000 4,950 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 9,000 8,865 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 10,000 10,052 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 10,000 10,717 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.347s, 2037 15,000 10,281 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 5,000 5,441 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 5,000 5,194 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 5,000 5,640 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 10,000 10,370 Health care (0.3%) Aetna, Inc. sr. unsec. notes 6 1/2s, 2018 5,000 6,012 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 20,000 21,550 HCA, Inc. sr. unsec. notes 6 1/4s, 2013 2,000 2,030 Select Medical Corp. company guaranty 7 5/8s, 2015 3,000 2,783 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 8,000 7,680 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 5,492 5,437 WellPoint, Inc. notes 7s, 2019 5,000 5,992 Technology (0.7%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 15,000 11,738 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 5,000 3,813 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 3,000 3,114 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 55,270 50,296 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 3,000 3,075 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 10,000 10,300 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 16,000 15,760 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 5,000 5,640 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 5,000 5,278 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 4,000 4,120 Transportation (0.1%) Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 5,000 5,837 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 5,000 4,981 Utilities and power (2.3%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 15,000 16,125 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,557 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 5,000 5,735 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.353s, 2013 10,000 9,800 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 100,000 107,709 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 5,000 5,860 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 30,000 20,850 Edison Mission Energy sr. unsec. notes 7.2s, 2019 10,000 5,900 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 5,000 5,738 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 5,000 6,225 Electricite de France 144A notes 6.95s, 2039 (France) 5,000 5,864 Energy Future Holdings Corp. sr. notes 9 3/4s, 2019 35,000 34,563 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 37,000 36,538 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 5,000 5,267 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 5,000 5,470 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 5,000 5,250 Nevada Power Co. notes 6 1/2s, 2018 10,000 11,985 NGPL PipeCo, LLC 144A sr. unsec. notes 7.119s, 2017 5,000 5,253 NRG Energy, Inc. company guaranty 7 3/8s, 2017 5,000 5,200 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 4,149 4,150 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 15,000 15,338 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 4,000 4,447 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 5,000 4,975 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 5,000 5,651 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 10,000 13,039 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 10,000 9,989 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 5,000 6,083 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 15,000 19,927 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 5,000 5,000 Total corporate bonds and notes (cost $1,943,245) INVESTMENT COMPANIES (11.2%) (a) Shares Value Financial Select Sector SPDR Fund (S) 928 $11,888 iShares MSCI EAFE Index Fund 1,351 69,293 Putnam Absolute Return 700 Fund (Class Y) 149,953 1,686,969 SPDR S&P rust 902 112,849 SPDR S&P Midcap rust 98 15,779 Total investment Companies (cost $1,966,522) CONVERTIBLE PREFERRED STOCKS (7.3%) (a) Shares Value Banking (0.6%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 62 $47,973 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 55 57,970 Basic materials (0.3%) Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. (F) 1,775 18 Vale Capital II $3.375 cv. pfd. (Cayman Islands) 650 42,291 Communication services (0.5%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 800 31,800 Crown Castle International Corp. $3.125 cum. cv. pfd. 795 47,008 Consumer cyclicals (1.6%) Callaway Golf Co. Ser. B, 7.50% cv. pfd. 210 20,213 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 2,020 42,988 General Motors Co. Ser. B, $2.375 cv. pfd. 2,265 77,293 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 41 39,132 Nielsen Holdings NV $3.125 cv. pfd. 760 42,275 Stanley Black & Decker, Inc. $4.75 cv. pfd. 390 44,331 Consumer staples (0.4%) Bunge, Ltd. $4.875 cv. pfd. 370 35,751 Dole Food Automatic Exchange 144A 7.00% cv. pfd. 1,470 12,216 Newell Financial Trust I $2.625 cum. cv. pfd. 650 28,194 Energy (0.6%) Apache Corp. Ser. D, $3.00 cv. pfd. 855 48,414 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 43 46,709 Financials (1.5%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. 1,375 32,546 AMG Capital Trust II $2.575 cv. pfd. 1,085 43,400 Citigroup, Inc. $7.50 cv. pfd. 640 54,042 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 1,435 27,687 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 1,095 21,407 Huntington Bancshares Ser. A, 8.50% cv. pfd. 33 34,584 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default) (NON) 18 16 MetLife, Inc. $3.75 cv. pfd. 661 40,182 Insurance (—%) Assured Guaranty, Ltd. $4.25 cv. pfd. (Bermuda) 185 7,644 Real estate (0.2%) Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. 725 35,525 Technology (0.4%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 40 25,550 Unisys Corp. Ser. A, 6.25% cv. pfd. 540 37,733 Transportation (0.1%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 2,670 24,708 Utilities and power (1.1%) AES Trust III $3.375 cv. pfd. 1,085 53,165 El Paso Energy Capital Trust I $2.375 cv. pfd. 965 44,409 Great Plains Energy, Inc. $6.00 cv. pfd. 705 44,655 PPL Corp. $4.375 cv. pfd. 850 46,597 Total convertible preferred stocks (cost $1,364,185) CONVERTIBLE BONDS AND NOTES (7.1%) (a) Principal amount Value Basic materials (0.3%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $18,000 $19,485 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 16,000 17,706 USEC, Inc. cv. sr. unsec. notes 3s, 2014 20,000 10,275 Capital goods (0.6%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 39,000 38,171 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 20,000 18,800 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (0s, 3/1/16) 2026 (STP) 35,000 26,031 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 22,000 20,268 Communication services (1.1%) Cogent Communication Group, Inc. cv. sr. unsec. notes 1s, 2027 23,000 20,470 Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 29,000 40,310 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 46,000 40,020 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 23,000 31,366 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 38,000 20,522 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 26,000 36,595 Consumer cyclicals (1.3%) CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 12,000 12,900 Charming Shoppes, Inc. cv. sr. unsec. notes 1 1/8s, 2014 44,000 39,160 Digital River, Inc. 144A cv. sr. unsec. notes 2s, 2030 28,000 22,890 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 20,000 28,350 Liberty Media, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 63,000 34,729 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 37,000 33,069 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 35,000 32,463 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 19,000 24,558 Consumer staples (0.2%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 15,000 15,750 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 22,000 20,350 Energy (0.7%) Alpha Natural Resources, Inc. cv. sr. unsec. notes 2 3/8s, 2015 17,000 15,853 Endeavour International Corp. 144A cv. company guaranty sr. unsec. notes 5 1/2s, 2016 24,000 18,130 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 18,000 16,830 Helix Energy Solutions Group, Inc. cv. sr. unsec. unsub. notes 3 1/4s, 2025 24,000 24,330 James River Coal Co. 144A cv. sr. unsec. notes 3 1/8s, 2018 20,000 12,250 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 25,000 26,263 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 15,000 150 Financials (0.7%) Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 29,000 27,663 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 15,000 23,588 iStar Financial, Inc. cv. sr. unsec. unsub. notes FRN 0.872s, 2012 (R) 25,000 22,845 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 18,000 23,468 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 25,000 20,313 Health care (0.9%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 27,000 22,106 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 25,000 16,000 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) 14,000 5,869 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 18,000 12,645 Hologic, Inc. cv. sr. unsec. notes stepped-coupon 2s (0s, 12/15/16) 2037 (STP) 12,000 13,290 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 12/15/13) 2037 (STP) 35,000 33,075 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 15,000 15,544 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 9,000 8,798 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 25,000 29,688 Technology (1.2%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 42,000 41,055 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 20,000 21,950 Quantum Corp. cv. sr. unsec. sub. notes 3 1/2s, 2015 17,000 16,426 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 55,000 75,281 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 27,000 22,646 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 20,000 20,730 Transportation (0.1%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 23,000 15,870 Total convertible bonds and notes (cost $1,203,464) U.S. TREASURY OBLIGATIONS (4.1%) (a) Principal amount Value U.S. Treasury Bonds 5 1/4s, November 15, 2028 $15,000 $20,214 4 1/2s, February 15, 2036 17,000 21,635 4 3/8s, May 15, 2041 117,000 147,676 U.S. Treasury Notes 3 1/8s, October 31, 2016 75,000 82,887 2 5/8s, February 29, 2016 27,000 29,146 2 1/8s, August 15, 2021 59,000 59,406 1 7/8s, September 30, 2017 81,000 84,072 1 3/8s, May 15, 2013 68,000 69,144 1s, August 31, 2016 177,000 177,961 Total U.S. treasury Obligations (cost $685,929) MORTGAGE-BACKED SECURITIES (0.7%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 (F) $7,743 $7,832 Commercial Mortgage Pass-Through Certificates FRB Ser. 04-LB3A, Class B, 5.527s, 2037 (F) 25,000 23,941 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.965s, 2039 8,947 8,988 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.914s, 2038 179,911 3,085 GS Mortgage Securities Corp. II 144A Ser. 03-C1, Class X1, IO, 0.998s, 2040 135,199 748 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LDPX, Class A3S, 5.317s, 2049 14,000 14,330 Ser. 04-CB8, Class B, 4 1/2s, 2039 10,000 9,219 FRB Ser. 05-CB13, Class X2, IO, 0.036s, 2043 26,112,025 6,424 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 2,000 2,065 LB-UBS Commercial Mortgage Trust Ser. 03-C5, Class F, 4.843s, 2037 10,000 9,150 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.335s, 2040 269,056 2,124 Ser. 06-C1, Class XCL, IO, 0.166s, 2041 286,335 3,051 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.919s, 2050 23,411 23,616 Total mortgage-backed securities (cost $116,915) UNITS (0.2%) (a) Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 45,000 $31,500 Total Units (cost $41,528) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $10,000 $11,735 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 10,000 12,343 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 5,000 5,578 Total municipal bonds and notes (cost $25,070) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 5 $3,503 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 430 8,170 Total preferred stocks (cost $14,295) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 6,345 $1,523 Total warrants (cost $1,269) SHORT-TERM INVESTMENTS (28.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 10,000 $10,000 Putnam Money Market Liquidity Fund 0.10% (e) 2,507,987 2,507,987 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.105%, July 26, 2012 (SEG) $140,000 139,907 U.S. Treasury Bills with effective yields ranging from 0.073% to 0.075%, June 28, 2012 (SEG) 130,000 129,944 U.S. Treasury Bills with effective yields ranging from 0.128% to 0.131%, May 3, 2012 84,000 83,953 U.S. Treasury Bills with effective yields of 0.006%, March 1, 2012 1,000,000 999,985 Federal Home Loan Discount Notes with effective yields ranging from 0.029% to 0.030%, December 21, 2011 1,000,000 999,983 Total short-term investments (cost $4,871,759) TOTAL INVESTMENTS Total investments (cost $17,344,126) (b) FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $13,799,806) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 12/21/11 $2,970 $2,984 $(14) British Pound Sell 12/21/11 12,086 12,286 200 Euro Buy 12/21/11 101,731 103,512 (1,781) Japanese Yen Buy 12/21/11 14,634 14,549 85 Mexican Peso Buy 12/21/11 124 125 (1) Norwegian Krone Buy 12/21/11 21,284 21,875 (591) Swedish Krona Sell 12/21/11 6,179 6,172 (7) Swiss Franc Sell 12/21/11 3,945 4,094 149 Barclays Bank PLC Australian Dollar Sell 12/21/11 11,059 11,111 52 British Pound Buy 12/21/11 19,463 19,763 (300) Euro Buy 12/21/11 59,265 60,327 (1,062) Hong Kong Dollar Sell 12/21/11 1,262 1,262 — Japanese Yen Sell 12/21/11 5,999 5,963 (36) Mexican Peso Buy 12/21/11 117 117 — New Zealand Dollar Sell 12/21/11 39,785 40,408 623 Swedish Krona Buy 12/21/11 5,855 6,027 (172) Swiss Franc Buy 12/21/11 5,150 5,332 (182) Citibank, N.A. Australian Dollar Sell 12/21/11 3,277 3,292 15 British Pound Buy 12/21/11 13,813 14,022 (209) Canadian Dollar Sell 12/21/11 49,299 49,499 200 Danish Krone Buy 12/21/11 15,938 16,395 (457) Euro Buy 12/21/11 296,189 301,271 (5,082) Hong Kong Dollar Sell 12/21/11 425 425 — Norwegian Krone Sell 12/21/11 1,643 1,688 45 Singapore Dollar Sell 12/21/11 8,041 8,105 64 South African Rand Buy 12/21/11 1,236 1,287 (51) Swiss Franc Buy 12/21/11 13,149 13,640 (491) Credit Suisse AG Australian Dollar Sell 12/21/11 36,351 36,487 136 British Pound Buy 12/21/11 65,453 66,492 (1,039) Canadian Dollar Sell 12/21/11 2,352 2,361 9 Euro Sell 12/21/11 170,268 173,293 3,025 Japanese Yen Buy 12/21/11 158,495 157,567 928 Mexican Peso Buy 12/21/11 131 133 (2) Norwegian Krone Buy 12/21/11 23,342 23,991 (649) Swiss Franc Sell 12/21/11 4,602 4,768 166 Deutsche Bank AG Australian Dollar Buy 12/21/11 20,889 20,950 (61) British Pound Sell 12/21/11 18,836 19,134 298 Euro Buy 12/21/11 20,023 20,383 (360) Mexican Peso Buy 12/21/11 62,053 62,684 (631) Swiss Franc Buy 12/21/11 1,863 1,930 (67) Goldman Sachs International British Pound Sell 12/21/11 11,772 11,959 187 Euro Buy 12/21/11 28,625 29,139 (514) Japanese Yen Sell 12/21/11 219,578 218,181 (1,397) Norwegian Krone Sell 12/21/11 1,937 1,989 52 Swedish Krona Sell 12/21/11 2,492 2,566 74 Swiss Franc Buy 12/21/11 2,192 2,269 (77) HSBC Bank USA, National Association Australian Dollar Buy 12/21/11 364,639 365,651 (1,012) British Pound Sell 12/21/11 113,641 115,406 1,765 Euro Sell 12/21/11 169,999 173,024 3,025 Hong Kong Dollar Sell 12/21/11 6,102 6,102 — New Zealand Dollar Sell 12/21/11 16,973 17,244 271 Norwegian Krone Buy 12/21/11 4,409 4,532 (123) Singapore Dollar Sell 12/21/11 1,874 1,888 14 Swiss Franc Sell 12/21/11 2,520 2,612 92 JPMorgan Chase Bank, N.A. Australian Dollar Sell 12/21/11 99,326 99,792 466 British Pound Buy 12/21/11 10,673 10,840 (167) Canadian Dollar Buy 12/21/11 97,814 98,194 (380) Euro Sell 12/21/11 4,928,499 5,014,766 86,267 Hong Kong Dollar Sell 12/21/11 2,381 2,382 1 Hungarian Forint Sell 12/21/11 228 231 3 Japanese Yen Sell 12/21/11 6,870 6,826 (44) Mexican Peso Buy 12/21/11 10,779 10,855 (76) Singapore Dollar Sell 12/21/11 7,026 7,082 56 South African Rand Buy 12/21/11 649 673 (24) Swiss Franc Sell 12/21/11 2,082 1,979 (103) Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/21/11 2,458 2,465 (7) British Pound Buy 12/21/11 11,615 11,794 (179) Euro Sell 12/21/11 119,739 121,863 2,124 Israeli Shekel Buy 12/21/11 1,704 1,747 (43) Japanese Yen Sell 12/21/11 1,315 1,307 (8) Norwegian Krone Sell 12/21/11 2,075 2,132 57 Swedish Krona Buy 12/21/11 383 395 (12) Swiss Franc Sell 12/21/11 8,547 8,744 197 State Street Bank and Trust Co. Australian Dollar Sell 12/21/11 60,824 61,104 280 British Pound Sell 12/21/11 54,466 55,319 853 Canadian Dollar Buy 12/21/11 26,561 26,655 (94) Euro Sell 12/21/11 111,944 113,892 1,948 Israeli Shekel Sell 12/21/11 6,442 6,603 161 Japanese Yen Buy 12/21/11 45,298 45,003 295 Mexican Peso Sell 12/21/11 48,791 49,205 414 Norwegian Krone Buy 12/21/11 23,256 23,902 (646) Swedish Krona Buy 12/21/11 9,055 9,323 (268) UBS AG Australian Dollar Sell 12/21/11 75,570 75,940 370 British Pound Buy 12/21/11 211,900 215,249 (3,349) Canadian Dollar Sell 12/21/11 71,547 71,849 302 Euro Sell 12/21/11 24,458 24,512 54 Israeli Shekel Buy 12/21/11 1,704 1,746 (42) Japanese Yen Sell 12/21/11 35,531 35,311 (220) Mexican Peso Sell 12/21/11 23,472 23,673 201 Norwegian Krone Sell 12/21/11 55,659 57,199 1,540 South African Rand Buy 12/21/11 465 482 (17) Swedish Krona Buy 12/21/11 3,554 3,658 (104) Swiss Franc Buy 12/21/11 16,765 17,389 (624) Westpac Banking Corp. Australian Dollar Sell 12/21/11 83,045 83,465 420 British Pound Sell 12/21/11 70,162 71,242 1,080 Euro Buy 12/21/11 4,915,329 5,003,560 (88,231) Japanese Yen Buy 12/21/11 51,499 51,192 307 Total FUTURES CONTRACTS OUTSTANDING at 11/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index E-Mini (Short) 10 $623,000 Dec-11 $(26,395) U.S. Treasury Bond 30 yr (Short) 1 155,438 Mar-12 3,693 U.S. Treasury Note 5 yr (Long) 1 122,641 Mar-12 84 Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- $— EUR10,000 9/20/13 477 bp $632 JPMorgan Chase Bank, N.A. DJ CDX EM Series 15 Version 1 Index BB+/P (200,000) $1,600,000 6/20/16 500 bp (47,405) DJ CDX NA HY Series 17 Version 1 Index B+/P 213,656 2,128,500 12/20/16 500 bp 42,942 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at November 30, 2011. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2011 through November 30, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $16,988,673. (b) The aggregate identified cost on a tax basis is $17,480,472, resulting in gross unrealized appreciation and depreciation of $708,689 and $987,443, respectively, or net unrealized depreciation of $278,754. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $10,248. The fund received cash collateral of $10,000 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,897 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $16,298,098 and $18,894,147, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $4,158,558 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other investment companies are based on their net asset value (NAV), which are classified as Level 1. The NAV of an investment company equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock
